Exhibit 10.1

 



OFFICE LEASE

 

 

By and Between

 

 

 

CAZ 1 LLC, an Arizona limited liability company,

as Landlord

 

 

 

and

 

 

 

Insys Therapeutics, Inc., a Delaware corporation

as Tenant

 



 
1 of 47

--------------------------------------------------------------------------------

 



  

Article One:     BASIC TERMS/DEFINITIONS

 

This Article One contains the Basic Terms and Definitions of this Lease between
the Landlord and Tenant named below. Other Articles, Sections and Paragraphs of
the Lease referred to in this Article One explain and define the Basic Terms and
are to be read in conjunction with the Basic Terms.

 

Section 1.01     Date of Lease. December 18, 2013

 

Section 1.02     Landlord (include legal entity). CAZ 1 LLC, an Arizona limited
liability company.

 

Address of Landlord:         11452 El Camino Real, Suite 200

San Diego, California 92130

Phone: (858) 793-0202

Fax: (858) 793-5363

 

Section 1.03     Tenant (include legal entity). Insys Therapeutics, Inc., a
Delaware corporation.

 

Address of Tenant prior to the Commencement Date:     

 

Insys Therapeutics, Inc.

444 South Ellis Street

Chandler, Arizona 85224

Phone: (602) 910-2617

Fax: (602) 910-2627

 

The address of Tenant following the Commencement Date shall be the Premises
address.

 

Section 1.04     Premises. The Premises is that certain office suite(s) located
on the first floor, designated as Suite 100, containing approximately 34,945
rentable square feet as indicated on the space plan attached hereto as Exhibit
A-1 (the “Premises”). The office building of which the Premises form a part is
in the commercial office complex commonly known as Allred Park Place located at
1333 South Spectrum Boulevard, Chandler, AZ 85286 as shown on the site plan
attached hereto as Exhibit A-2, such building being Building 2 consisting of
approximately 68,866 rentable square feet (the “Building”). The real property
described on Exhibit A-3 hereto and all improvements thereon, including without
limitation the Building and Common Areas (detailed below), are hereinafter
collectively referred to as the “Project.” In addition to the Premises, Tenant
shall have the non-exclusive use of the Common Areas (defined below) subject to
the terms of this Lease, applicable covenants, conditions and restrictions and
the rules and regulations. The stated rentable square footage of the Premises
and Building set forth above is approximate, but Landlord and Tenant agree that
the stated rentable square footage shall be used for all purposes under this
Lease and is not subject to adjustment.

 

Section 1.05     Lease Term. Eighty-four (84) months beginning on the later of
(i) substantial completion of the Tenant Improvements pursuant to the Work
Letter Agreement attached hereto as Exhibit “B”, or (ii) May 1, 2014 (the
“Commencement Date”), and ending on the last day of the month following a full
eighty-four (84) months thereafter (the “Expiration Date”). Landlord and Tenant
shall execute an addendum to this Lease in the form attached hereto as Exhibit
“D” confirming the Commencement Date and the Expiration Date of the original
Lease Term. Failure to execute such Exhibit shall not affect the validity or
enforceability of this Lease.

 

 
2 of 47

--------------------------------------------------------------------------------

 

 

Section 1.06     Permitted Uses. (See Article Five) Tenant may use and occupy
the Premises for executive and general office purposes only, and no other use of
the Premises shall be permitted without the express written consent of Landlord.
Tenant’s use of the Premises shall be subject to the following restrictions of
record:

 

(a)     Master Declaration of Covenants, Conditions, Restrictions, Development
Standards and Easements for Spectrum Chandler dated August 3, 2006, recorded
with the Maricopa County Recorder at No. 2006-1065128 on August 10, 2006, as
amended from time to time (the “Master CC&Rs”).

 

(b)     Declaration Of Covenants, Conditions, And Restrictions And Grant of
Easements, with CAZ 1 LLC, an Arizona limited liability company, as Declarant,
dated October 29, 2008, recorded with the Maricopa County Recorder at No.
2008-0954135, on November 5, 2008, as amended from time to time (the “CC&Rs”).

 

 

Section 1.07     Tenant’s Guarantor. (If none, so state) (See Section 11.05)
None.

 

Section 1.08     Brokers. (See Article Fourteen) (If none, so state)

 

Landlord’s Broker:               CB Richard Ellis

Mark S. Krison

2415 E. Camelback Road

Phoenix, Arizona 85016

Phone: (602) 735-5670

Fax: (602) 735-5105

 

Tenant’s Broker:                  Cassidy Turley Commercial Real Estate

Bruce Calfee and Josh Wyss

2375 E. Camelback Road, Suite 300

Phone: (602) 954-9000

Fax: (602) 468-8588

 

Section 1.09     Commission Payable to Landlord’s Broker. (See Article Fourteen)
Pursuant to separate agreement.

 

Section 1.10     Initial Security Deposit. (See Section 3.02) None.

 

Section 1.11     Vehicle Parking Spaces Allocated to Tenant. (See Section 5.14)
One hundred seventy-four (174) total spaces (one hundred fifty-four (154)
uncovered and unreserved spaces and twenty (20) covered and reserved spaces).
Landlord shall provide the twenty (20) covered and reserved parking spaces for
an additional charge of thirty dollars ($30.00) per covered parking space per
month (“Covered Parking Rent”) for the Lease Term and any extended term. The
Covered Parking Rent shall be abated for the first eighteen (18) months of the
Lease Term.

 

 
3 of 47

--------------------------------------------------------------------------------

 

 

Section 1.12     Rent and Other Charges Payable by Tenant.

 

(a)     BASE RENT: The Base Rent for the Lease Term commencing on the
Commencement Date is as follows:

 



 

Term

Rent

        Months 1-4* $0.00 per rentable square foot per month for a total of
$0.00 per month, plus applicable rental and privilege taxes.        

Months 5-24

$25.50 per rentable square foot per year for a total of $891,097.50 per year
($74,258.13 per month), plus applicable rental and privilege taxes.

        Months 25-48

$27.03 per rentable square foot per year for a total of $944,563.35 per year
($78,713.61 per month), plus applicable rental and privilege taxes.

        Months 49-72

$28.65 per rentable square foot per year for a total of $1,001,237.15 per year
($83,436.43 per month), plus applicable rental and privilege taxes.

        Months 73-84

$30.37 per rentable square foot per year for a total of $1,061,311.38 per year
($88,442.62 per month), plus applicable rental and privilege taxes.

         

* Notwithstanding anything to the contrary, Tenant shall receive four (4) full
months of abated rent.



 

(b)     ADDITIONAL RENT: (i) Tenant’s Pro-Rata Share of Operating Expenses (See
Section 4.02); (ii) Utilities (See Section 4.03); (iii) Impounds for Insurance
Premiums, if applicable (See Section 4.04(e)); and (iv) Covered Parking Rent
(See Section 1.11); including all applicable rental and privilege taxes on said
Additional Rent. All charges payable by Tenant to Landlord other than Base Rent
are called “Additional Rent.” Unless this Lease provides otherwise, Tenant shall
pay all Additional Rent then due with the next monthly installment of Base Rent.
The terms “rent” or “Rent” shall mean Base Rent and Additional Rent.

 

 

Section 1.13     Tenant’s Pro-Rata Share of Operating Expenses. (See Section
4.01(a)) 50.7434%

 

Section 1.14     Expense Stop. (See Section 4.02) The Expense Stop shall be
established by using the actual expenses of the Building during the calendar
year 2014, grossed up to reflect a 95% occupied building as well as a fully
assessed building for property tax purposes. Landlord shall provide Tenant with
written notice of the Expense Stop within thirty (30) days after the end of the
year.

 

Section 1.15     Landlord’s Share of Profit on Assignment or Sublease. (See
Section 9.05) Fifty percent (50 %) of the Profit (the “Landlord’s Share”).

 

Section 1.16     Rentable Square Feet/Footage. The rentable square footage of
the Premises shall be established using the Building Owners and Managers
Association International, ANSI Z65.1-1996 (“BOMA”) method of measurement using
Gross Building Area (which includes the R/U Ratio applicable to the load
factor). BOMA is incorporated herein by reference.

 

 
4 of 47

--------------------------------------------------------------------------------

 

 

Section 1.17     Common Areas. All areas within the Project which are available
for the common use of tenants of the Project and which are not leased or held
for the exclusive use of Tenant or other tenants, including, but not limited to,
parking areas, driveways, sidewalks, loading areas, access roads, landscaping,
planted areas, lobbies, corridors, hallways, elevator foyers, restrooms, mail
rooms, mechanical and electrical rooms, janitorial closets, and other similar
facilities used by tenants or for the benefit of tenants on a non-exclusive
basis. Access to certain Common Areas may be restricted from time to time by
Landlord. Landlord, from time to time, may change the size, location, nature and
use of any of the Common Areas, convert Common Areas into leaseable areas,
construct additional parking facilities (including parking structures) in the
Common Areas, and increase or decrease Common Area land and/or facilities. In
addition, Landlord shall be entitled to change the land and buildings comprising
the Project by removing land, buildings and Common Areas from the Project,
dividing the land, buildings and applicable Common Areas into separate parcels,
selling any separate parcels to other parties, or any such other action Landlord
deems necessary. Tenant acknowledges that such activities may result in
inconvenience to Tenant. Such activities and changes are permitted if they do
not materially affect Tenant’s use of the Premises. Landlord shall maintain the
Common Areas in good order, condition and repair unless such maintenance is
assumed by an association pursuant to the CC&Rs or the Master CC&Rs. In the
event the use of any of the Common Areas change from the common use of the
tenants of the Project to the exclusive use of the Tenant, said Common Areas
shall be added to the Premises and Tenant’s rentable square footage, Base Rent,
Additional Rent and Tenant’s Pro Rata Share of the Operating Expenses shall be
adjusted accordingly.

 

Section 1.18     Riders/Exhibits. The following Riders or Exhibits are attached
to and made a part of this Lease:

 

Exhibit A-1 – Premises

Exhibit A-2 – Building

Exhibit A-3 – Project

Exhibit B – Work Letter Agreement

Exhibit C – Rules and Regulations

Exhibit D – Commencement Notice

 

Section 1.19     Building Hours of Operation. The Building Hours of Operation
shall be 7:00 AM to 6:00 PM, Monday through Friday, and 8:00 AM to 1:00 PM on
Saturday, excluding holidays. The Building Hours of Operation shall be subject
to adjustment at the reasonable discretion of Landlord and as may be consistent
with other first-class office buildings in Maricopa County, Arizona. Tenant
shall be permitted to access the Premises before and after the Building Hours of
Operation.

 

Article Two:     LEASE TERM

 

Section 2.01     Lease of Premises For Lease Term. Landlord leases the Premises
to Tenant and Tenant leases the Premises from Landlord for the Lease Term. The
Lease Term is for the period stated in Section 1.05 above and shall begin and
end on the dates specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease. The “Commencement
Date” shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.

 

Section 2.02     Delay in Commencement. If Landlord delayed in delivering the
Premises to Tenant for any reason whatsoever (including, without limitation, the
holding over of a previous occupant or Landlord's inability to complete any
required construction), Landlord shall not be liable to Tenant for any damages
or losses resulting therefrom and this Lease shall continue in full force and
effect.

 

Section 2.03     Holding Over. Tenant shall vacate the Premises upon the
expiration or earlier termination of this Lease. Tenant shall reimburse Landlord
for and indemnify Landlord against all damages which Landlord incurs from
Tenant's delay in vacating the Premises. If Tenant does not vacate the Premises
upon the expiration or earlier termination of the Lease and Landlord thereafter
accepts rent from Tenant, Tenant's occupancy of the Premises shall be a
"month-to-month" tenancy, subject to all of the terms of this Lease and any
governmental statutes which are applicable to a month-to-month tenancy, but do
not conflict with any provision contained in this Lease, except that the Base
Rent then in effect shall be increased by one hundred fifty percent (150%).
Landlord's right to collect such rent shall be in addition to and shall not
preclude concurrent, alternative or successive exercise of any other rights or
remedies available to Landlord.

 

 
5 of 47

--------------------------------------------------------------------------------

 

 

Section 2.04     Early Occupancy. If Tenant occupies the Premises prior to the
Commencement Date, Tenant’s occupancy of the Premises shall be subject to all of
the provisions of this Lease. Early occupancy of the Premises shall not advance
the expiration date of this Lease. Tenant shall pay Base Rent, Additional Rent
and all other charges specified in this Lease for the early occupancy period.

 

Section 2.05     Option to Extend Lease Term. At the expiration of the original
Term, Tenant may extend this Lease for two (2) extended terms of five (5) years
each (each an “Option Term”) by giving Landlord written notice of its intention
to do so not later than twelve (12) months prior to the expiration of the
original Lease Term, and thereafter twelve (12) months prior to the expiration
of the applicable Option Term; provided, however, that Tenant is not in material
default beyond any applicable cure period under the Lease on the date of giving
such notice or on the date of commencement of such Option Term. Any termination
of the Lease shall result in automatic termination of this option. Tenant’s
right to extend the Lease term provided herein is personal to Tenant and may not
be assigned or otherwise transferred. Each Option Term shall be upon all of the
terms and conditions of this Lease, except that the following rights of Tenant
during the original Term of this Lease shall not apply during such Option Terms:
(a) any right to rent-free possession; (b) any right to further extension of the
term of the Lease beyond the Option Terms set forth herein above; (c) any right
to continue to pay the same Base Rent; (d) any right to additional Tenant
Allowance; and (e) any right to terminate the Option Terms early. In no event
shall the Base Rent for any Option Term be less than the Base Rent payable by
Tenant during the full month immediately preceding the Option Term.

 

The Base Rent for the first twelve (12) months of the initial Option Term shall
be equal to the Base Rent during the period immediately preceding the initial
Option Term, and thereafter the Base Rent shall increase by six percent (6%)
every twenty-four (24) months during the initial Option Term and any subsequent
Option Term.

 

Section 2.06     Fixturization Period. Tenant will have two (2) weeks prior to
the Commencement Date (“Fixturization Period”) to complete its interior
improvements and fixturization so long as said improvements and fixturization do
not interfere with Landlord’s construction of the Tenant Improvements pursuant
to the Work Letter Agreement. There shall be no Base Rent or Additional Rent
during the Fixturization Period but all other terms of this Lease shall,
however, be in effect during such period. The Fixturization Period shall not
affect the Expiration Date.

 

Article Three:     BASE RENT

 

Section 3.01     Time and Manner of Payment. Upon execution of this Lease,
Tenant shall pay Landlord the Base Rent and Additional Rent in the amount stated
for the fifth (5th) full month of the Lease Term in Section 1.12(a) above
(“Initial Payment Upon Execution”). The Initial Payment Upon Execution shall be
held by Landlord and applied to charges due for the fifth (5th) full calendar
month of the Lease Term.  If the Commencement Date falls on a day other than the
first day of the month, Tenant shall pay Landlord the Base Rent and Additional
Rent due for the resulting first partial month within ten (10) days of receipt
of Landlord’s invoice. Any such first partial month Base Rent and Additional
Rent shall be calculated on a prorated basis by multiplying the Base Rent and
Additional Rent amounts applicable for the fifth (5th) month of the Lease Term
by a fraction, the numerator of which shall be the actual number of days from
the Commencement Date to the end of month and the denominator of which shall be
the total number of days in the month. On the first day of the sixth (6th) full
month of the Lease Term and each month thereafter, Tenant shall pay Landlord the
Base Rent and Additional Rent, in advance, without offset, deduction or prior
demand.  In the event the payment made upon execution of this Lease for the
fifth (5th) month Base Rent and Additional Rent differs from the actual fifth
(5th) month Base Rent and Additional Rent charges due from Tenant, any resulting
credit or balance due shall be credited against or added to, respectively, the
amount due from Tenant for the sixth (6th) full month of the Lease.  The Base
Rent and Additional Rent shall be payable at Landlord’s address or at such other
place as Landlord may designate in writing.  Payments of Base Rent and
Additional Rent for any fractional calendar month shall be prorated.

 

 
6 of 47

--------------------------------------------------------------------------------

 

 

Section 3.02     Security Deposit. Upon the execution of this Lease in addition
to payment of the first month's Base Rent and applicable taxes, Tenant shall
deposit with Landlord a cash Security Deposit in the amount set forth in Section
1.10 above, as security for the full performance by Tenant of its obligations
hereunder. Each time the Base Rent is increased, Tenant shall deposit additional
funds with Landlord sufficient to increase the Security Deposit to an amount
which bears the same relationship to the adjusted Base Rent as the initial
Security Deposit bore to the initial Base Rent. If Tenant defaults under any
provision hereof, Landlord shall be entitled, at its option, to apply or retain
all or any part of the Security Deposit for the payment of any Base Rent,
Additional Rent, Tenant's Pro Rata Share, other sum owing by Tenant to Landlord,
or any amount which Landlord may become obligated to spend because of Tenant's
default, or to compensate Landlord for any loss or damage which Landlord may
suffer because of Tenant's default. If any portion of the Security Deposit is so
used or applied, Tenant shall, within five (5) days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Tenant’s failure to do so shall be a
material default under this Lease. Landlord shall not be required to keep the
Security Deposit separate from its other accounts and no trust relationship is
created with respect to the Security Deposit. Tenant shall not be entitled to
interest on the Security Deposit. If Tenant fully performs every provision of
this Lease to be performed by it, the Security Deposit or any balance thereof
shall be returned to Tenant at the expiration of the term of this Lease or any
period of holding over. Landlord's rights with respect to the Security Deposit
shall be in addition to and shall not preclude concurrent, alternative or
successive exercises of any other rights or remedies available to Landlord.

 

Section 3.03     Termination; Advance Payments. Upon termination of this Lease
under Article Seven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant’s default, and after Tenant has
vacated the Premises in the manner required by this Lease, Landlord shall refund
or credit to Tenant (or Tenant’s successor) the unused portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.

 

Section 3.04     Rental/Privilege Taxes. Tenant shall pay Landlord any and all
privilege, commercial rental tax, transactional, excise or other taxes (not
including Landlord’s income taxes) imposed or levied by any taxing authority
against Landlord for, or on Landlord’s right to receive or the receipt by
Landlord of, Base Rent, Additional Rent and any other charges or sums payable by
Tenant under this Lease, said taxes to be paid and due at the time provided for
payment of said Base Rent, Additional Rent or other sums or charges by Tenant.

 

Article Four:     OTHER CHARGES PAYABLE BY TENANT

 

Section 4.01     Definitions. For purposes of this Article 4 and the Lease:

 

(a)     “Tenant’s Pro-Rata Share” means the ratio, expressed as a percentage, of
the rentable square feet in the Premises, to the entire rentable square footage
in the Building. Tenant’s Pro Rata Share as of the date of this Lease is as set
forth in Section 1.13 above. The numerator of Tenant’s Pro Rata Share is subject
to adjustment if the rentable square footage of the Premises changes pursuant to
the provisions of this Lease, and the denominator of Tenant’s Pro Rata Share is
subject to adjustment if the rentable square footage available at the Building
changes.

 

 
7 of 47

--------------------------------------------------------------------------------

 

 

(b)     “Calendar Year” shall mean the 12-month period beginning January 1 and
ending December 31 and each 12-month period thereafter.

 

(c)     “Real Estate Taxes” shall mean all taxes, assessments, levies, and other
charges, improvement lien assessments including, but not limited to, City of
Chandler Spectrum Improvement District assessments, general and special,
ordinary and extraordinary, foreseen and unforeseen, of any kind and nature
whatsoever, which shall or may be during the Lease Term assessed, levied,
charged, confirmed, or imposed upon or become payable out of or become a lien on
the Project or any portion thereof (including personal property taxes on
equipment, fixtures and other property of Landlord located on the Project and
used in connection with the operation thereof), but shall not include any
estate, succession, inheritance, or transfer taxes, or any income, profits, or
revenue tax imposed upon the rent received as such by Landlord under this Lease;
provided, however, that if at any time during the Lease Term, the present method
of real estate taxation or assessment shall be so changed that there shall be
substituted for the whole or any part of such taxes, assessments, levies,
impositions, or charges now or hereafter levied, assessed, or imposed on real
estate and improvements, a capital tax or other tax imposed on the rents or
income received by Landlord from the Project or the rents or income reserved
herein, or any part thereof, then all such capital taxes or other taxes shall,
to the extent that they are so substituted, be deemed to be included within the
term “Real Estate Taxes.” Tenant shall pay all taxes charged against trade
fixtures, furnishings, equipment or any other personal property belonging to
Tenant. Tenant shall use Tenant’s best efforts to have personal property taxed
separately from the Premises. If any of Tenant’s personal property is taxed with
the Premises, Tenant shall pay Landlord the taxes for the personal property
within fifteen (15) days after Tenant receives a written statement from Landlord
for such personal property taxes.

 

(d)     “Operating Expenses” means for the purposes hereof all costs, expenses,
and fees incurred by Landlord in owning, managing, maintaining, repairing and
operating the Premises, Building and surrounding parking lots, entryways and
Common Area within the Project (whether or not now customary or in the
contemplation of the parties) during any Calendar Year or portion thereof,
including, but not limited to, the following: (a) Real Estate Taxes; (b)
property management and building superintendent fees (which may include market
rate fees for such services payable to Landlord or its related entities who
perform such services); the cost of security personnel and services of
independent contractors; and wages, charges, taxes, fringe benefits or other
labor costs; (c) equipment, supplies and materials (new or replacement); the
cost of water, sewer service, gas, electricity and other utilities and services
(except telephone, cable and internet service for the Tenant, which shall be the
obligation of each Tenant, and any utilities for which a separate meter has been
installed for the Premises, which shall be paid directly to the supplier by
Tenant; utilities paid directly to the supplier by other tenants pursuant to the
terms of their leases shall also be excluded from Operating Expenses); the cost
of refuse, garbage and trash removal, collection and disposal and the cost of
pest control; (d) the cost of janitorial service; the cost of upkeep, repair and
maintenance of the Premises and Building, including but not limited to, the roof
and structural elements thereof and any elevators, plumbing, electrical, heating
and air conditioning systems; the cost of upkeep and maintenance of any parking
areas (including any covered parking canopies), sidewalks, hallways, stairways,
toilets and other common facilities; the cost of landscaping and landscape
maintenance; the cost of cleaning and other care of the Project, the Premises,
the Building and the improvements comprising the same; (e) insurance premiums
and other costs for fire and extended coverage insurance, comprehensive public
liability insurance and other insurance paid by Landlord in such amounts as
Landlord may determine in accordance with Sections 4.04(a) and 4.04(b); any
deductible amount under Landlord’s insurance maintained pursuant to Section
4.04; (f) expenditures for improvements normally designated as capital
improvements which result in operational or maintenance economies or which are
imposed or required by or result in operational or maintenance economies or
which are imposed or required by or result from statutes or regulations, or
interpretations thereof, promulgated by any governmental authority; provided,
however, the cost of any such capital improvements shall be amortized in
accordance with generally accepted accounting principals and only the portion of
such amortization applicable to any calendar year shall be included as an
expense for that calendar year; and (g) the expenses incurred by or payable by
Landlord for the operation, maintenance and repair of the Common Area of the
Project and the expenses payable by Landlord under the Master CC&Rs and CC&Rs.
Operating Expenses shall include the following: (i) costs, expenses, and fees
incurred by Landlord in owning, managing, maintaining, repairing and operating
the Project which costs, expenses, and fees shall be allocated proportionally to
each building within the Project as reasonably determined by Landlord; (ii)
costs, expenses, and fees incurred by Landlord in owning, managing, maintaining,
repairing and operating the Building which costs, expenses, and fees shall be
allocated proportionally to each tenant within the Building as reasonably
determined by Landlord; and (iii) costs, expenses, and fees incurred by Landlord
in owning, managing, maintaining, repairing and operating the Premises which
costs, expenses, and fees shall be allocated to Tenant.

 

 
8 of 47

--------------------------------------------------------------------------------

 

 

Section 4.02     Operating Expenses; Late Charges; Interest.

 

(a)     Common Area Expense Payment. In addition to the Base Rent, for each
Calendar Year during the Term, Tenant shall pay Landlord Tenant’s Pro-Rata Share
of the Operating Expenses (calculated on a per rentable square foot per annum
basis) over the Expense Stop (the “Common Area Expense Payment”). The Common
Area Expense Payment shall be made by Tenant to Landlord in accordance with the
terms of this Section 4.02 and shall be subject to adjustment as provided for in
this Section 4.02.

 

(b)     Monthly Payment of Estimated Amount. For each Calendar Year, Tenant
shall pay, at the time of payment of each monthly installment of Base Rent, an
amount equal to one-twelfth (1/12) of Landlord’s reasonable estimate of the sum
of the Common Area Expense Payment to be due for the then current Calendar Year,
if any. Said monthly payments shall be an estimate of the Common Area Expense
Payment for the then current Calendar Year and shall be subject to adjustment
based upon the final calculation of the Common Area Expense Payment as provided
for in this Section 4.02.

 

(i)     Within ninety (90) days after the end of each Calendar Year, Landlord
shall furnish to Tenant a written statement setting forth the Operating Expenses
for the most recently completed Calendar Year and Tenant’s Common Area Expense
Payment. Landlord’s failure to render a statement with respect to increases in
Operating Expenses for any Calendar Year shall not prejudice Landlord’s right to
thereafter render a statement with respect thereto or with respect to any other
Calendar Year.

 

(ii)     After the end of each Calendar Year, Tenant shall make or receive for
any Calendar Year, a payment or a credit equal to any excess or deficiency
between the actual Common Area Expense Payment, if any, owed by Tenant for the
most recent Calendar Year and the amounts paid by Tenant as an estimate of the
Common Area Expense Payment. Tenant shall pay such Common Area Expense Payment
or receive such credit against future payments within fifteen (15) days
following receipt of notice thereof and receipt of the statement described
herein.

 

(iii)     Tenant’s obligation with respect to the Common Area Expense Payment
shall survive the expiration or early termination of the Lease, and all such
payments shall be prorated to reflect the actual term of this Lease.

 

(iv)     Landlord agrees that upon written request of Tenant made within thirty
(30) days of receiving the annual statement of Tenant’s Pro Rata Share, Landlord
shall make the books and records for said prior year available for audit at its
offices in the greater Phoenix area or the greater San Diego area during normal
business hours. Any audit shall be conducted by a regional or national
accounting firm. If the audit confirms that the actual Operating Expenses
charged to Tenant during the prior Calendar Year have been overstated by
Landlord by more than five percent (5%), Landlord shall immediately refund the
entire excess. If the audit confirms that the Operating Expenses charged to
Tenant during the prior Calendar Year have been undercharged by Landlord by more
than five percent (5%), Tenant shall immediately pay the entire amount
understated. The annual statement of Tenant’s Pro Rata Share shall be deemed
binding and conclusive unless Tenant timely provides an audit notice to
Landlord, thereafter audits the books and records within ninety (90) days of the
notice date and said audits confirms an over or understated amount.

 

 
9 of 47

--------------------------------------------------------------------------------

 

 

(c)     Late Charges. Tenant’s failure to pay Rent promptly may cause Landlord
to incur unanticipated costs. The exact amount of such costs are impractical or
extremely difficult to ascertain. Such costs may include, but are not limited
to, processing and accounting charges and late charges which may be imposed on
Landlord by any ground lease, mortgage or trust deed encumbering the Premises.
Therefore, if Landlord does not receive any rent payment within ten (10) days
after it becomes due, Tenant shall pay Landlord a late charge equal to ten
percent (10%) of the overdue amount. The parties agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of such late payment.

 

(d)     Interest on Past Due Obligations. Any amount owed by Tenant to Landlord
which is not paid when due shall bear interest at the rate of eighteen percent
(18%) per annum from the due date of such amount. However, interest shall not be
payable on late charges to be paid by Tenant under this Lease. The payment of
interest on such amounts shall not excuse or cure any default by Tenant under
this Lease. If the interest rate specified in this Lease is higher than the rate
permitted by law, the interest rate is hereby decreased to the maximum legal
interest rate permitted by law.

 

 

Section 4.03     Utilities and Services to the Premises. Tenant shall pay
directly to the appropriate supplier, the cost of all telephone, cable,
internet, and such other similar utilities and services supplied directly to the
Premises. Electrical power to the Premises shall be provided by Landlord
utilizing a Cutler Hammer PowerBill eNet submeter system. All natural gas, sewer
service, water and refuse disposal and other such services for the Premises are
jointly metered with other property and shall be provided by Landlord. All
utilities and services provided by Landlord shall be included within Operating
Expenses as set forth in more detail in Sections 4.01 and 4.02 and shall be
provided during the Building Hours of Operation. Tenant shall not make
connection to the utilities except by or through existing outlets and shall not
install or use machinery or equipment in or about the Premises that uses excess
water, lighting or power, or suffer or permit any act that causes extra burden
upon the utilities or services, including but not limited to security services,
over standard office usage for the Building. Landlord shall require Tenant to
reimburse Landlord for any excess expenses or costs that may arise out Tenant’s
use of the Premises over standard office usage and/or beyond the Building Hours
of Operation . Landlord may, in its sole discretion, install supplemental
equipment and/or separate metering applicable to Tenant’s excess usage or
loading. Tenant shall pay Landlord for such excess usage as Additional Rent and
such excess expenses shall not be subject to the Expense Stop.

 

Section 4.04     Insurance Policies.

 

(a)     Liability Insurance. During the Lease Term and any fixturization period,
Tenant shall maintain a policy of commercial general liability insurance
(sometimes known as broad form comprehensive general liability insurance)
insuring Tenant against liability for bodily injury, property damage (including
loss of use of property) and personal injury arising out of the operation, use
or occupancy of the Premises. Tenant shall name Landlord as an additional
insured under such policy. The initial amount of such insurance shall be Five
Million Dollars ($5,000,000) per occurrence and shall be subject to periodic
increase based upon inflation, increased liability awards, recommendation of
Landlord’s professional insurance advisors and other relevant factors. The
liability insurance obtained by Tenant under this Section 4.04(a) shall (i) be
primary and non-contributing; (ii) contain cross-liability endorsements; and
(iii) insure Landlord against Tenant’s performance under Section 5.08, if the
matters giving rise to the indemnity under Section 5.08 result from the
negligence or other acts or failure to act where a duty to act exists on the
part of Tenant. The amount and coverage of such insurance shall not limit
Tenant’s liability nor relieve Tenant of any other obligation under this Lease.
Tenant shall be liable for the payment of any deductible amount under Tenant’s
insurance policies maintained pursuant to this Section 4.04. Landlord may also
obtain comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Project. The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.
Tenant shall also obtain such other insurance and in such amounts as may from
time to time be reasonably required by Landlord against other insurable hazards
which at the time are customarily insured against in the case of premises
similarly situated in Maricopa County, Arizona, with due consideration for the
height and type of building, its construction, use and occupancy.

 

 
10 of 47

--------------------------------------------------------------------------------

 

 

(b)     Property and Rental Income Insurance. During the Lease Term, Landlord
shall maintain policies of insurance covering loss of or damage to the Building
in the full amount of its replacement value. Such policy shall contain an
Inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all-risk), sprinkler leakage and
any other perils which Landlord deems reasonably necessary. Landlord shall have
the right to obtain flood and earthquake insurance if required by any lender
holding a security interest in the Building. Landlord shall not obtain insurance
for Tenant’s fixtures or equipment or building improvements installed by Tenant
on the Premises. During the Lease Term, Landlord shall also maintain a rental
income insurance policy, with loss payable to Landlord, in an amount equal to
one year’s Base Rent, plus, to the extent available and deemed appropriate by
Landlord, the Additional Rent. Tenant shall be liable for the payment of
Tenant’s Pro Rata Share of any deductible amount under Landlord’s insurance
covering damage to the Building or Tenant’s insurance policies maintained
pursuant to this Section 4.04, in an amount not to exceed Fifty Thousand Dollars
($50,000).

 

(c)     Tenant Activities. Tenant shall not engage in or permit any activity
which will cause the cancellation or increase the existing premium rate of fire,
liability, or other insurance on or relating to the Premises, the Building or
the Project. In the event Tenant engages in or permits any activity that causes
an increase in the existing premium rate of any such insurance, in addition to
any other remedies available to Landlord under the terms of this Lease, Landlord
shall have the right to demand and receive from Tenant an amount equal to the
increase in the existing premium rate. Tenant shall not sell or permit to remain
in or about the Premises any article that may be prohibited by special form,
fire, and extended coverage insurance policies. Tenant shall comply with all
requirements pertaining to the use of the Premises necessary for maintenance of
such fire and public liability insurance as Landlord may from time to time
obtain for the Premises, the Building, or the Project.

 

(d)     Payment of Premiums. Tenant shall timely pay all premiums for the
insurance policies obtained by Tenant and described in Sections 4.04(a) and (b).
Premiums for insurance policies obtained by Landlord and described in Sections
4.04(a) and (b) shall be paid by Landlord and included within Operating Expenses
as set forth in more detail in Section 4.01(d).

 

(e)     Impounds for Insurance Premiums. If requested by any ground lessor or
lender to whom Landlord has granted a security interest in the Project, or if
Tenant is more than ten (10) days late in the payment of rent more than once in
any consecutive twelve (12) month period, Tenant shall pay Landlord a sum equal
to one-twelfth (1/12) of the annual insurance premiums payable by Tenant under
this Lease for insurance policies obtained by Tenant, together with each payment
of Base Rent. Landlord shall hold such payments in a non-interest bearing
impound account. If unknown, Landlord shall reasonably estimate the amount of
insurance premiums when due. Tenant shall pay any deficiency of funds in the
impound account to Landlord upon written request. If Tenant defaults under this
Lease, Landlord may apply any funds in the impound account to any obligation
then due under this Lease.

 

 
11 of 47

--------------------------------------------------------------------------------

 

 

(f)     General Insurance Provisions.

 

(i)     Before the Commencement Date, Tenant shall deliver to Landlord a copy of
any policy of insurance which Tenant is required to maintain under this Section
4.04. At least thirty (30) days prior to the expiration of any such policy,
Tenant shall deliver to Landlord a renewal of such policy. As an alternative to
providing a policy of insurance, Tenant shall have the right to provide Landlord
a certificate of insurance, executed by an authorized officer of the insurance
company, showing that the insurance which Tenant is required to maintain under
this Section 4.04 is in full force and effect and containing such other
information which Landlord reasonably requires.

 

(ii)     Any insurance which Tenant is required to maintain under this Lease
shall include a provision which requires the insurance carrier to give Landlord
not less than thirty (30) days’ written notice prior to any cancellation or
modification of such coverage.

 

(iii)     If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is cancelled or modified during the Lease Term without Landlord’s
consent, Landlord may obtain such insurance, in which case Tenant shall
reimburse Landlord for the cost of such insurance within fifteen (15) days after
receipt of a statement that indicates the cost of such insurance.

 

(iv)     Tenant shall maintain all insurance required under this Lease with
companies holding a “Best’s Financial Strength Rating” of A+ or better, as set
forth in the most current issue of “Best’s Credit Rating”. Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future. Tenant acknowledges that the insurance described in this Section 4.04 is
for the primary benefit of Landlord. If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant’s type of business,
as that coverage may change from time to time. Landlord makes no representation
as to the adequacy of such insurance to protect Landlord’s or Tenant’s
interests.

 

(v)     Unless prohibited under any applicable insurance policies maintained,
Landlord and Tenant each hereby waive any and all rights of recovery against the
other, or against the officers, employees, agents or representatives of the
other, for loss of or damage to its property or the property of others under its
control, if such loss or damage is covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or damage.
Upon obtaining the required policies of insurance, Landlord and Tenant shall
give notice to the insurance carriers of this mutual waiver of subrogation.

 

Article Five:     USE OF PROPERTY

 

Section 5.01     Permitted Uses. Tenant may use the Premises only for the
Permitted Uses set forth in Section 1.06 above. Such use by Tenant shall be on a
non-exclusive basis with other tenants of the Project entitled to such
non-exclusive use.

 

 
12 of 47

--------------------------------------------------------------------------------

 

 

Section 5.02     Manner of Use/Compliance with Laws. Tenant shall not cause or
permit the Premises to be used in any way which constitutes a violation of any
law, ordinance (including but not limited to zoning ordinance), or governmental
regulation or order, or which annoys or interferes with the rights of tenants of
the Project, or which constitutes a nuisance or waste. Tenant shall be
responsible for ensuring that its use of the Premises is permitted by all
applicable zoning and land use regulations and restrictions of record. Tenant
shall obtain and pay for all permits, including a Certificate of Occupancy,
required for Tenant’s occupancy of the Premises and shall promptly take all
actions necessary to comply with all applicable statutes, ordinances, rules,
regulations, covenants, restrictions, orders and requirements regulating the use
by Tenant of the Premises, including the Occupational Safety and Health Act.

 

Section 5.03     Waste, Nuisance, Etc. Tenant shall not commit or permit any
waste on the Premises or in any manner deface or injure the Premises, the
Building, or the Project, and shall not use the Premises for the production or
distribution of pornographic materials or other purposes which Landlord, in its
sole discretion, deems offensive or immoral, or commit or permit on the Premises
or any part of the Project any offensive, noisy or dangerous activity or other
nuisance or other activity or thing which may disturb the quiet enjoyment or
peaceable possession of any other tenant in the Project. Tenant shall not
overload the floor of the Premises beyond the limit established by Landlord.
Tenant shall not employ any sound emitting device in or about the Premises that
is audible outside the Premises, except fire and burglar alarms.

 

Section 5.04     Trash. Tenant shall place all refuse or trash in receptacles
provided by Landlord in the Common Areas.

 

Section 5.05     Sidewalks, Signs, Exterior, Etc. Tenant shall not display or
exhibit any products, goods, wares or merchandise and shall not distribute
advertising materials within the Project. Tenant shall not erect or place on or
about the exterior of the Building wherein the Premises are located or the
Project, or on any windows, glass partitions or doors thereof, any signs or
other written information unless approved in writing by Landlord. Tenant’s
signage shall be in compliance with Landlord’s existing sign criteria at the
Premises and all applicable covenants, conditions and restrictions and
applicable laws, statues and ordinances. Tenant shall not conduct or permit any
auctions or sheriff’s sales at the Premises. Landlord shall provide and maintain
in the lobby of the main entrance level of the Building a directory listing all
tenants in the Building. The directory shall list each tenant’s name and its
location in the Building designated by floor or by such designation as the
Landlord may deem appropriate. Tenant shall not install exterior lighting on or
decorate, paint or otherwise alter or improve the structure or roof of the
Building. Tenant shall not install any objects on the roof of the Building and
shall not take any action that will invalidate any warranty held by Landlord for
the roof, HVAC Systems, or any other applicable warranty. Tenant shall not store
products, containers or merchandise outside of the Premises or inside of the
Premises which are visible from the Common Areas.

 

Section 5.06     Rules and Regulations. Tenant, its employees, agents,
contractors, customers and invitees, shall comply with the Rules and Regulations
of the Project attached to the Lease as Exhibit C and made a part hereof by
reference, and with such modifications thereto as Landlord, in its sole
discretion, may hereafter make for the Project; provided, however, that such
Rules and Regulations shall not contradict or abrogate any right or privilege
herein expressly granted to Tenant. Tenant agrees to faithfully observe and
comply with the Rules and Regulations and all modifications thereto from time to
time in effect, and any violation of such Rules and Regulations by Tenant, its
employees, agents, contractors, customers or invitees shall constitute a breach
of this Lease. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Project of the Rules and
Regulations or any modifications thereof.

 

 
13 of 47

--------------------------------------------------------------------------------

 

 

Section 5.07     Hazardous Materials. As used in this Lease, the term “Hazardous
Material” means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substance defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials” or “toxic substances” now
or subsequently regulated under any applicable federal, state or local laws or
regulations, including without limitation petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.
Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in or about the
Premises by Tenant, its agents, employees, contractors, sublessees or invitees
without the prior written consent of Landlord; provided, however, Tenant shall
be allowed to store and use nominal amounts of commercially available cleaning
products without the consent of Landlord. Tenant shall provide Landlord with ten
(10) days advance written notice, setting forth an itemization of all such
Hazardous Materials, with a detailed description thereof, and the intended
volume, location and use of such Materials at the Premises, prior to the use or
allowance of any such cleaning products or any other products, materials or
substances which are Hazardous Materials as defined above or which have or may
have adverse effects on the environment or the health and safety of persons.
Landlord shall be entitled to take into account such other factors or facts as
Landlord deems to be relevant in determining whether to grant or withhold
consent to Tenant’s proposed activity with respect to Hazardous Material. In no
event, however, shall Landlord be required to consent to the installation or use
of any storage tanks in or on the Premises.

 

To the extent Tenant is allowed to store and use any Hazardous Materials in or
about the Premises in accordance with the provisions of this Section, Tenant
shall be obligated to provide Landlord with a Phase I Environmental Report
prepared in accordance with current ASTM standards (“Phase I”). The Phase I,
addressed and certified to Landlord and Landlord’s lender, if any, shall be
dated as of the date Tenant vacates the Premises. Tenant shall bear the cost of
the Phase I and shall also be responsible for any and all costs, penalties and
fines incurred for any environmental contamination and subsequent remediation at
the Project. Should Tenant fail to timely deliver to Landlord the Phase I,
Landlord may cause a Phase I to be prepared to like effect and Tenant shall be
liable to Landlord for one hundred thirty percent (130%) of the cost of said
Phase I. Should the Phase I provided by either Landlord or Tenant state that a
hazardous condition exists in or on the Project or that the Premises cannot be
used or leased in a hazard- free condition (unless the hazardous condition
existed prior to the Commencement Date under the Lease), Tenant shall forthwith
cause the hazardous condition to be fully corrected at Tenant’s expense. In
addition, Tenant shall be required to pay to Landlord monthly, on or before the
first day of each month, an amount equal to one hundred thirty percent (130%) of
Base Rent and Additional Rent due under the Lease for the last year of the Lease
Term, for any period following expiration of the Lease Term until the Premises
is restored to a hazard free condition. This requirement shall not be construed
as an extension of an expired or terminated Lease, but solely as damages to
Landlord due to such hazardous condition(s) existing at the Project which
prevent Landlord from re-leasing the Premises. Tenant, following such expiration
or termination of this Lease, shall be allowed access to the Project, only to
the extent necessary to remove or otherwise correct any hazardous condition, and
shall conduct no gainful business activity whatsoever at said Premises. The
provisions of this Section shall survive the expiration or any termination of
this Lease.

 

Section 5.08     Indemnity. Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from: (a)
Tenant’s use of the Premises; (b) the conduct of Tenant’s business or anything
else done or permitted by Tenant to be done in or about the Premises, including
any contamination of the Premises or any other property resulting from the
presence or use of Hazardous Material caused or permitted by Tenant; (c) any
breach or default in the performance of Tenant’s obligations under this Lease;
(d) any misrepresentation or breach of warranty by Tenant under this Lease; or
(e) other acts or omissions of Tenant. Tenant shall defend Landlord against any
such cost, claim or liability at Tenant’s expense with counsel selected by
Landlord or at Landlord’s election, Tenant shall reimburse Landlord for any
legal fees or costs incurred by Landlord in connection with any such claim. As a
material part of the consideration to Landlord, Tenant assumes all risk of
damage to property or injury to persons in or about the Premises arising from
any cause, and Tenant hereby waives all claims in respect thereof against
Landlord, except for any claim arising out of Landlord’s negligence or willful
misconduct. As used in this Section, the term “Tenant” shall include Tenant’s
employees, agents, contractors, invitees and guests, if applicable.

 

 
14 of 47

--------------------------------------------------------------------------------

 

 

Section 5.09     Landlord’s Access. Landlord or its agents may enter the
Premises at all reasonable times (a) during the last year of the Lease Term to
show the Premises to potential buyers, investors, tenants or other parties, (b)
to do any other act or to inspect and conduct tests in order to monitor Tenant’s
compliance with all applicable environmental laws and all laws governing the
presence and use of Hazardous Material, or (c) or for any other purpose Landlord
deems necessary. Landlord shall give Tenant prior notice of such entry, except
in the case of an emergency. Landlord may place customary “For Sale” or “For
Lease” signs on the Premises, the Building and/or Project, as applicable.

 

Section 5.10     Quiet Possession. If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may peaceably and quietly occupy and enjoy the
Premises for the full Lease Term, subject to the provisions of this Lease.

 

Section 5.11     Tenant ADA Obligations. Landlord represents and warrants that
upon commencement of the Lease Term the shell Building shall comply with the
requirements of Title III of the Americans with Disabilities Act of 1990 (42
U.S.C. 12181, et seq., the Provisions Governing Public Accommodations and
Services Operated by Private Entities), and all regulations promulgated
thereunder (the “ADA”). At all times during the term of this Lease, Tenant, at
Tenant’s sole cost and expense, shall cause all alterations and improvements in
the Premises, and Tenant’s use and occupancy of the Premises, and Tenant’s
performance of its obligations under this Lease, to comply with the ADA, and all
amendments, revisions or modifications thereto now or hereafter adopted or in
effect in connection therewith and to take such actions and make such
alterations and improvements as are necessary for such compliance; provided,
however, that Tenant shall not make any such alterations or improvements except
upon Landlord’s prior written consent pursuant to the terms and conditions of
this Lease. If Tenant fails to diligently take such actions or make such
alterations or improvements as are necessary for such compliance, Landlord may,
but shall not be obligated to, take such actions and make such alterations and
improvements and may recover all of the costs and expenses of such actions,
alterations and improvements from Tenant as Additional Rent. Notwithstanding
anything in this Lease to the contrary, no act or omission of Landlord,
including any approval, consent or acceptance by Landlord or Landlord’s agents,
employees or other representatives, shall be deemed an agreement,
acknowledgment, warranty or other representation by Landlord that Tenant has
complied with the ADA or that any action, alteration or improvement by Tenant
complies or will comply with the ADA or constitutes a waiver by Landlord of
Tenant’s obligations to comply with the ADA under this Lease or otherwise.

 

Section 5.12     Use of Common Areas. Tenant shall have the nonexclusive right
(in common with other tenants and all others to whom Landlord has granted or may
grant such rights) to use the Common Areas for the purposes intended, subject to
such reasonable rules and regulations as Landlord may establish from time to
time. Tenant shall abide by such rules and regulations and shall use its best
effort to cause others who use the Common Areas with Tenant’s express or implied
permission to abide by Landlord’s rules and regulations. At any time, Landlord
may close any Common Areas to perform any acts in the Common Areas as, in
Landlord’s judgment, are desirable to improve the Project. Tenant shall not
interfere with the rights of Landlord, other tenants or any other person
entitled to use the Common Areas. Tenant shall pay all costs, expenses, fines,
penalties or damages that Landlord may incur by reason of Tenant’s failure to
comply with the provisions of this Section 5.12 and, at Tenant’s sole cost and
expense, Tenant shall indemnify, defend and hold Landlord harmless for, from and
against all losses and liabilities arising from such non-compliance, utilizing
counsel reasonably satisfactory to Landlord.

 

In the event Landlord determines that Tenant’s use of the Common Areas is
disproportionate to the use by other tenants in the Project, Landlord reserves
the right: (i) to charge Tenant extra for said increased usage which charge
shall reflect the increased cost of Landlord’s maintenance of the Common Areas
due to Tenant’s usage; (ii) to provide separate trash receptacles for Tenant
which cost shall be the sole responsibility of Tenant and shall be paid by
Tenant as Additional Rent; and/or (iii) to require Tenant to arrange for its own
separate trash receptacles and collection at Tenant’s sole cost and expense
using a contractor satisfactory to Landlord.

 

 
15 of 47

--------------------------------------------------------------------------------

 

 

Section 5.13     Spectrum Chandler Park. Allred Park Place is a business park
within a larger business park known as Spectrum Chandler (the “Spectrum Chandler
Park”). Tenant, its agents, assigns, customers, designees, employees, guests,
invitees, licensees, representatives, servants, successors, tenants, visitors,
and others, shall also have the nonexclusive right to use all drives, sidewalks
and other common areas and facilities (collectively, the “Spectrum Chandler Park
Common Areas”) located within Spectrum Chandler Park, jointly with Landlord,
other owners, tenants and occupants therein, and their respective agents,
assigns, customers, designees, employees, guests, invitees, licensees,
representatives, servants, successors, tenants, visitors, and others as set
forth in the Master CC&Rs. Tenant, its agents, assigns, customers, designees,
employees, guests, invitees, licensees, representatives, servants, successors,
tenants, visitors, and others, shall not use any of the Spectrum Chandler Common
Areas in a manner which obstructs or interferes with the reasonable use thereof
by others and shall at all time comply with the Master CC&Rs and any rules and
regulations associated therewith.

 

Section 5.14     Specific Provision re: Vehicle Parking. Tenant shall be
entitled to use only the number of vehicle parking spaces in the Project
allocated to Tenant in Section 1.11 of the Lease without paying any Additional
Rent. Tenant acknowledges and agrees that Landlord may assign parking spaces at
a later date. Landlord shall have the option to provide, at a later date,
parking spaces covered by Landlord for an additional charge, per covered parking
space; provided, however, that Landlord’s option to provide covered parking
spaces at the Project shall not reduce the total number of parking spaces
allocated to Tenant hereunder, and provided, further, that Tenant shall be under
no obligation to obtain any such covered parking spaces. During any extended
term the monthly charge for covered parking spaces shall be subject to periodic
review, and may be adjusted higher or lower in Landlord’s sole discretion;
provided, however, that monthly rate for covered parking set forth above shall
not be adjusted (i) in excess of five (5%) percent or (ii) more frequently than
once every twelve (12) months. Tenant’s parking shall be limited to vehicles no
larger than standard size automobiles or pickup utility vehicles. Tenant shall
not cause or allow any vehicles, large trucks or other large vehicles to be
parked within the Project or on the adjacent public streets. Temporary parking
of large delivery vehicles in the Project may be permitted by the rules and
regulations established by Landlord. Vehicles shall be parked only in striped
parking spaces and not in driveways, loading areas or other locations not
specifically designated for parking. Handicapped spaces shall only be used by
those legally permitted to use them. Tenant shall not permit any equipment,
structure or other object to be placed in any areas designated for vehicle
parking. In the event Tenant does permit any equipment, structure or other
object in any areas designated for vehicle parking, any parking spaces used by
Tenant for such purposes shall correspondingly reduce the total number of
parking spaces allotted Tenant pursuant to this Lease. If Tenant parks more
vehicles in the parking area than the number set forth in Section 1.11 of this
Lease, such conduct shall be a material breach of this Lease if Tenant fails to
rectify such matter within three (3) business days following written notice from
Landlord of such conduct, or provided more than two (2) such notices have been
given within any consecutive twelve (12) month period. In addition to Landlord’s
other remedies under the Lease, Tenant shall pay a daily charge determined by
Landlord for each such additional vehicle.

 

Section 5.15     Exterior Improvements. Tenant shall not be permitted to make
any improvements outside of Tenant’s Premises unless approved by Landlord in its
sole discretion. Any such improvements approved by Tenant shall be at Tenant’s
sole cost and expense or subject to the Tenant Allowance provided for in the
Work Letter Agreement attached hereto. In the event the improvements by Tenant
reduce the parking available at the Building, the parking spaces allocated to
Tenant in Section 1.11 shall be reduced accordingly.

 

 
16 of 47

--------------------------------------------------------------------------------

 

 

Article Six:     CONDITION OF PREMISES; MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01     Tenant’s Acknowledgement. Tenant acknowledges, represents,
warrants and agrees to the following: (i) Tenant shall be responsible for making
its own inspection and investigation of the Premises, the Building wherein the
Premises are located, and the Project, (ii) Tenant shall be responsible for
investigating and establishing the suitability of the Premises for Tenant's
intended use thereof, and all zoning and regulatory matters pertinent thereto,
and (iii) Tenant is leasing the Premises "AS IS" based on its own inspection,
inquiry and investigation regarding the condition of the Premises, Building and
Project and not in reliance on any statement, representation, inducement or
agreement of Landlord or any Broker except as expressly set forth herein. By
taking possession of the Premises, Tenant shall be deemed to have accepted the
Premises as being in satisfactory condition and completed in accordance with any
requirements of Tenant set forth herein. Tenant accepts the Premises in its
condition as of the Commencement Date of the Lease, subject to all recorded
matters, laws, ordinances, and governmental regulations and orders. Except as
provided herein, Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation as to the condition of the Premises or the
suitability of the Premises for Tenant’s intended use.

 

Section 6.02     Exemption of Landlord from Liability. Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Premises,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Premises or upon other portions of the Project wherein the Premises is located,
or from other sources or places; or (d) any act or omission of any other tenant
of the project wherein the Premises is located. Landlord shall not be liable for
any such damage or injury even though the cause of or the means of repairing
such damage or injury are not accessible to Tenant. The provisions of this
Section 6.02 shall not, however, exempt Landlord from liability for Landlord’s
negligence or willful misconduct.

 

Section 6.03     Landlord’s Obligations.

 

(a)     Except as provided in Article Seven (Damage or Destruction) and Article
Eight (Condemnation) and unless such maintenance or repairs are required because
of any negligent or intentional act or omission of Tenant or its agents,
employees, contractors, customers or invitees, Landlord shall be responsible for
and shall keep the following in good order, condition and repair: the
foundations, exterior walls and roof of the Premises (including painting the
exterior surface of the exterior walls of the Premises not more often than once
every five (5) years, if necessary); the heating and air conditioning systems
servicing the Premises (“HVAC System”); parking lot surfaces; Common Areas; and
all components of electrical, mechanical, and plumbing located outside of the
Premises which are used in common by tenants of the Project, reasonable wear and
tear excluded. However, Landlord shall not be obligated to maintain or repair
interior windows, doors, plate glass or the interior surfaces of exterior walls.
Landlord shall make repairs under this Section 6.03 within a reasonable time
after receipt of written notice from Tenant of the need for such repairs. In no
event shall Tenant be entitled to undertake any such maintenance or repairs,
whether at the expense of Tenant or Landlord, and Tenant hereby waives the
benefits of any law now or hereafter in effect which would otherwise provide
Tenant with such right.

 

(b)     Tenant shall pay or reimburse Landlord for all reasonable costs Landlord
incurs under Section 6.03(a) above as Operating Expenses as provided in Section
1.12(b) of the Lease. Tenant waives the benefit of any statute in effect now or
in the future which might give Tenant the right to make repairs at Landlord’s
expense or to terminate this Lease due to Landlord’s failure to keep the
Premises in good order, condition and repair.

 

 
17 of 47

--------------------------------------------------------------------------------

 

 

Section 6.04     Tenant’s Obligations.

 

(a)     Except as provided in Section 6.03, Article Seven (Damage or
Destruction) and Article Eight (Condemnation), Tenant shall keep all portions of
the Premises (including structural, nonstructural, interior, systems and
equipment) in good order, condition and repair (including interior repainting
and refinishing, as needed) whether or not such portion of the Premises
requiring repair, or the means of repairing the same, are reasonably or readily
accessible, and whether or not the need for such repairs occurs as a result of
Tenant's use, any prior use, the elements or the age of such portion of the
Premises. If any portion of the Premises or any system or equipment in the
Premises which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Premises or system
or equipment in the Premises, regardless of whether the benefit of such
replacement extends beyond the Lease Term; but if the benefit or useful life of
such replacement extends beyond the Lease Term (as such term may be extended by
exercise of any options), the useful life of such replacement shall be prorated
over the remaining portion of the Lease Term (as extended), and Tenant shall be
liable only for that portion of the cost which is applicable to the Lease Term
(as extended). If any part of the Premises or the Project is damaged by any act
or omission of Tenant, its agents, employees, contractors, customers or
invitees, Tenant shall pay Landlord the cost of repairing or replacing such
damaged property, whether or not Landlord would otherwise be obligated to pay
the cost of maintaining or repairing such property. It is the intention of
Landlord and Tenant that at all times Tenant shall maintain the portions of the
Premises which Tenant is obligated to maintain in an attractive, first-class and
fully operative condition.

 

(b)     The amps of electric capacity provided at the Premises shall be in an
amount determined by Landlord in its sole discretion, such service to be made
available at the electrical riser room in the Building wherein the Premises is
located, and shall provide any necessary maintenance or replacement thereof when
required. Tenant shall be responsible to obtain electrical service from the
power provider of its choice, and Landlord shall not be responsible for
interruptions in such service. Tenant shall be responsible for and provide
distribution of the power and electrical service from the electrical riser room
in the Building to the areas required for use thereof by Tenant, and Tenant
shall be responsible for all repairs, maintenance and replacement of such
electrical service and related equipment from the electrical riser room in the
Building during the Lease Term. The foregoing responsibilities of Tenant shall
include payment for the cost and expense of installation and any repairs,
replacements, or upgrades, of such power and electrical service from said
electrical riser room to the remainder of the building used or occupied by
Tenant and all costs related to installing and causing service to commence,
including payment of any security deposits required by any utility company
serving the Premises.

 

(c)     Tenant shall fulfill all of Tenant’s obligations under this Section 6.04
at Tenant’s sole expense. If Tenant fails to maintain, repair or replace the
Premises as required by this Section 6.04, Landlord may, upon ten (10) days
prior notice to Tenant (except that no notice shall be required in the case of
an emergency), perform such maintenance or repair (including replacement, as
needed) on behalf of Tenant. In such case, Tenant shall reimburse Landlord for
all costs incurred in performing such maintenance or repair immediately upon
demand.

 

(d)     Prior to installing any specialized flooring, Tenant shall, at Tenant’s
sole cost and expense, make such tests and investigation as recommended by the
manufacturer of such flooring prior to execution of this Lease, to determine and
satisfy Tenant as to the condition of the floor of the Premises for installation
of such specialized flooring or the condition of any flooring existing at the
Premises. If Tenant installs any specialized flooring, such flooring shall be
installed in accordance with all specifications and recommendations of the
manufacturer of such flooring and all costs associated therewith shall be
deducted from the Tenant Improvement Allowance (as defined in the Work Letter
Agreement). Tenant hereby waives and relinquishes any claims against or
liability of Landlord as to such specialized flooring, or any damages or losses
occurring by reason of any defect in, or inadequacy of, such specialized
flooring, including, without limitation, any right or claim against Landlord for
repair, maintenance or replacement thereof during the Lease Term.

 

 
18 of 47

--------------------------------------------------------------------------------

 

 

Section 6.05     Alterations, Additions, and Improvements.

 

(a)     Tenant shall not make any alterations, additions or improvements to the
Premises without Landlord’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, except for non-structural
alterations, additions or improvements which do not cumulatively exceed a total
cost of Ten Thousand Dollars ($10,000) in cost cumulatively over the Lease Term
and which are not visible from the outside of any building of which the Premises
is part. Landlord may require Tenant to provide demolition and/or lien and
completion bonds in form and amount satisfactory to Landlord. Tenant shall
promptly remove any alterations, additions, or improvements constructed in
violation of this Section 6.05(a) upon Landlord’s written request. All
alterations, additions, and improvements shall be done in a good and workmanlike
manner, in accordance with plans, specifications and drawings approved in
writing by Landlord, and in conformity with all applicable laws and regulations,
and by a licensed contractor approved by Landlord. Upon completion of any such
work, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, a certificate of completion by the architect who
supervised the construction and proof of payment for all labor and materials
including appropriate lien releases. Landlord shall have no responsibility or
liability for any death or injury to persons, including but not limited to
Tenant, Tenant’s officers, directors, members, employees, personnel,
contractors, invitees and/or any third persons in or upon the real property of
Landlord, or for damage to property caused by alterations, additions or
improvements made to the Premises by Tenant, whether or not made pursuant to
Landlord’s prior written consent as required herein, and Tenant hereby
indemnifies Landlord against any such liability, obligation, cost or expense
arising therefrom.

 

(b)     Tenant shall pay when due all claims for labor and material furnished to
the Premises. Tenant shall give Landlord at least twenty (20) days prior written
notice of the commencement of any work on the Premises, regardless of whether
Landlord’s consent to such work is required. Landlord may elect to record and
post notices of non-responsibility on the Premises. Tenant shall keep the
Premises, the Building and the Project free and clear of any liens arising out
of any work performed, materials furnished or obligations incurred by or on
behalf of Tenant. If any such lien is filed against the Premises, the Building
or the Project, Tenant shall, within ten (10) days thereafter, cause the lien to
be fully discharged by either paying the obligation secured thereby or obtaining
and recording a payment bond in accordance with the provisions of Section
33-1004, Arizona Revised Statutes. Tenant shall indemnify and hold Landlord
harmless from any claims for lien waivers. Tenant is not authorized to act for
on behalf of Landlord as its agent, or otherwise, for the purpose of
constructing any improvements to the Premises, and neither Landlord nor
Landlord's interest in the Premises shall be subject to any obligations incurred
by Tenant. Landlord shall be entitled to post on the Premises during the course
of any construction by Tenant such notices of non-responsibility as Landlord
deems appropriate for the protection of Landlord and its interest in the
Premises. If Tenant fails to fully discharge any such lien within a 10-day
period, Landlord may (but shall not be so obligated) pay the claim secured by
such lien, and the amount so paid, together with any costs and reasonable
attorneys' fees incurred in connection therewith, shall be immediately due and
owing from Tenant to Landlord, and Tenant shall pay the same to Landlord with
interest at the rate provided in Section 4.01(c) from the dates of Landlord's
payments. Should any claims of lien be filed against the Premises or any action
affecting the title to such property be commenced, the party receiving notice of
such lien or action shall forthwith give the other party written notice thereof.

 

 
19 of 47

--------------------------------------------------------------------------------

 

 

(c)     Unless Landlord requires the removal thereof upon the termination of
this Lease, all alterations, additions or improvements to the Premises by Tenant
(except movable furniture, equipment and trade fixtures) shall become a part of
the Premises and the property of Landlord immediately upon installation thereof.
Any alteration, addition or improvement which Tenant is required or permitted to
remove hereunder, together with any movable furniture, equipment and trade
fixtures, shall be removed at Tenant's expense upon the termination of this
Lease, and Tenant shall promptly repair any damage to the Premises caused by
such removal. In no event, however, shall Tenant remove any of the following
materials or equipment (which shall be deemed Landlord’s property) without
Landlord’s prior written consent: any power wiring or power panels; lighting or
lighting fixtures; wall coverings; drapes, blinds or other window coverings;
carpets or other floor coverings; heaters, air conditioners or any other heating
or air conditioning equipment; fencing or security gates; or other similar
building operating equipment and decorations.

 

Section 6.06     Condition upon Termination or Expiration. Upon the termination
or expiration of the Lease, Tenant shall surrender the Premises and all
alterations, additions and improvements to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease. However, Tenant
shall not be obligated to repair any damage which Landlord is required to repair
under Article Seven (Damage or Destruction). In addition, Landlord may require
Tenant to remove any alterations, additions or improvements (whether or not made
with Landlord’s consent) prior to the expiration of the Lease and to restore the
Premises to its prior condition, all at Tenant’s expense.

 

Section 6.07     Services. Subject to the Rules and Regulations attached to this
Lease, Landlord agrees to furnish to the Premises janitorial service, elevator
service, water and electricity suitable for the intended use of the Premises,
and heat and air conditioning during the Building Hours of Operation required in
Landlord's reasonable judgment for the comfortable use and occupation of the
Premises. In the event Tenant shall require heat and air conditioning before or
after Building Hours of Operation, Tenant shall provide notice to Landlord and
shall pay Landlord the actual increased cost incurred as a result of such after
hours use as Operating Expenses. Landlord shall provide a security guard at the
Project seven nights a week from 9:00 PM to 5:00 AM. Landlord may provide other
security systems from time to time for the Building and/or Project in its sole
discretion, provided that the cost of such systems does not exceed that of
security systems in similar buildings in the vicinity of the Premises. Landlord,
from time to time and in Landlord’s sole discretion, may alter, remove, replace
or discontinue the security services (other than the security guard) provided at
the Project. Landlord shall not be liable for, nor shall Tenant be entitled to,
any abatement or reduction of rental or other sums due hereunder by reason of
Landlord's failure to furnish any of the foregoing when such failure is caused
by the acts of Tenant or by any of the following causes beyond the reasonable
control of Landlord, including but not limited to accidents, weather, utility
outages, breakage, remodeling, improvements, material shortage, shipping and
delivery delays, repairs, strikes, lockouts or other labor disturbances or labor
disputes of any character, or by any other cause, similar or dissimilar. It is
expressly understood that Landlord shall not be liable under any circumstances
for loss or damage, however occurring, incurred in connection with or incidental
to the failure to furnish any of the foregoing. In addition, it is expressly
understood that Landlord shall not be liable under any circumstances for
consequential, speculative or punitive damages. Wherever heat generating
machines or equipment are used in the Premises which affect the temperature
otherwise maintained by the air conditioning system, Landlord reserves the right
to install supplementary air conditioning units in the Premises and the cost
thereof, including the cost of installation, operation and maintenance, shall be
paid by Tenant to Landlord upon demand by Landlord as Operating Expenses.

 

 
20 of 47

--------------------------------------------------------------------------------

 

 

Section 6.08     Prohibitions. Tenant will not, without the written consent of
Landlord, (i) use any apparatus or device in the Premises (including, without
limitation, any data processing machines or other machines using current in
excess of 110 volts) which will increase the amount of electricity, water or
other utilities otherwise furnished or supplied for use of the Premises as
general office space; (ii) install any 220 volt outlets in the Premises, except
those to be initially installed, if any, pursuant to the plans and
specifications referred to in Exhibit B attached hereto; nor (iii) connect into
the electric current or the water supply except through existing electrical
outlets or existing water taps in the Premises. If Tenant shall require water,
electric current or other utilities in excess of that which would otherwise be
furnished or supplied for use of the Premises as general office space, Tenant
shall first procure the written consent of Landlord to the use thereof, and
Landlord may cause a water meter, electric meter or other utility measuring
device to be installed in the Premises for the purpose of measuring the amount
of water, electric current or other utilities consumed for any such purpose. The
cost of any such meters and the installation, maintenance and repair thereof
shall be paid for by Tenant and Tenant agrees to pay Landlord promptly upon
demand for the cost of all water, electric current or other utilities consumed
as shown by said meters, at the rates charged for such services by the suppliers
thereof. In the event separate meters cannot be installed, Landlord shall have
the right to estimate the additional cost of the utilities utilized by Tenant
and charge the same directly to Tenant, who agrees to promptly pay the same.

 

Article Seven:     DAMAGE OR DESTRUCTION

 

Section 7.01     Partial Damage to Property.

 

(a)     Tenant shall notify Landlord in writing immediately upon the occurrence
of any damage to the Premises. If the Premises is only partially damaged
(meaning, less than fifty percent (50%) of the Premises is untenantable as a
result of such damage or less than fifty percent (50%) of Tenant’s operations
are materially impaired) and if the proceeds received by Landlord from the
insurance policies described in Section 4.04 are sufficient to pay for the
necessary repairs, this Lease shall remain in effect and Landlord shall repair
the damage as soon as reasonably possible. Landlord may elect (but is not
required) to repair any damage to Tenant’s fixtures, equipment, or improvements.

 

(b)     If the insurance proceeds received by Landlord are not sufficient to pay
the entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Section 4.04, Landlord may
elect either to (i) repair the damage as soon as reasonably possible, in which
case this Lease shall remain in full force and effect, or (ii) terminate this
Lease as of the date the damage occurred. Landlord shall notify Tenant within
thirty (30) days after receipt of notice of the occurrence of the damage whether
Landlord elects to repair the damage or terminate the Lease. If Landlord elects
to repair the damage, Tenant shall pay Landlord the “deductible amount” (if any)
under Landlord’s insurance policies and, if the damage was due to an act or
omission of Tenant, or Tenant’s employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord. If Landlord elects to terminate the Lease, Tenant may elect to
continue this Lease in full force and effect, in which case Tenant shall repair
any damage to the Premises to the condition that existed prior to such damage.
Tenant shall pay the cost of such repairs, except that upon satisfactory
completion of such repairs, Landlord shall deliver to Tenant any insurance
proceeds received by Landlord for the damage repaired by Tenant. Tenant shall
give Landlord written notice of such election within ten (10) days after
receiving Landlord’s termination notice.

 

(c)     If the damage to the Premises occurs during the last six (6) months of
the Lease Term and such damage will require more than thirty (30) days to
repair, either Landlord or Tenant may elect to terminate this Lease as of the
date the damage occurred, regardless of the sufficiency of any insurance
proceeds. The party electing to terminate this Lease shall give written
notification to the other party of such election within thirty (30) days after
Tenant’s notice to Landlord of the occurrence of the damage.

 

 
21 of 47

--------------------------------------------------------------------------------

 

 

Section 7.02     Substantial or Total Destruction. If the Premises is
substantially or totally destroyed by any cause whatsoever (meaning, the damage
to the Premises is greater than partial damage as described in Section 7.01),
and regardless of whether Landlord receives any insurance proceeds, this Lease
shall terminate as of the date the destruction occurred. Notwithstanding the
preceding sentence, if the Premises can be rebuilt within six (6) months after
the date of destruction, Landlord may elect to rebuild the Premises at
Landlord’s own expense, in which case this Lease shall remain in full force and
effect. Landlord shall notify Tenant of such election within thirty (30) days
after Tenant’s notice of the occurrence of total or substantial destruction. If
Landlord so elects, Landlord shall rebuild the Premises at Landlord’s sole
expense, except that if the destruction was caused by an act or omission of
Tenant, Tenant shall pay Landlord the difference between the actual cost of
rebuilding and any insurance proceeds received by Landlord.

 

Section 7.03     Temporary Reduction of Rent. If the Premises is destroyed or
damaged and Landlord or Tenant repairs or restores the Premises pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Premises is impaired. However, the reduction
shall not exceed the sum of one year’s payment of Base Rent, insurance premiums
and Real Property Taxes. Except for such possible reduction in Base Rent,
insurance premiums and Real Property Taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Premises.

 

Section 7.04     Waiver. Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property, including
the provisions of Arizona Revised Statutes Section 33-343. Tenant agrees that
the provisions of Section 7.02 above shall govern the rights and obligations of
Landlord and Tenant in the event of any substantial or total destruction to the
Premises.

 

Article Eight:     CONDEMNATION

 

If all or any portion of the Premises is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first. If more
than twenty percent (20%) of the floor area of the Premises is taken by
Condemnation, then either party hereto shall be entitled to terminate this Lease
as of the date the condemning authority takes title or possession, by delivering
written notice to the other party within ten (10) days after receipt of written
notice of such taking (or in the absence of such notice, within ten (10) days
after the condemning authority takes title or possession). If more than
twenty-five percent (25%) of the floor area of the Building and/or more than
twenty-five percent (25%) of the land area of the entire Project is taken by
Condemnation, then Landlord shall be entitled to terminate this Lease as of the
date of the date the condemning authority takes title or possession, by
delivering written notice to Tenant within ten (10) days after receipt of
written notice of such taking (or in the absence of such notice, within ten (10)
days after the condemning authority takes title or possession). If neither
Landlord nor Tenant terminates this Lease, this Lease shall remain in effect as
to the portion of the Premises not taken, except that the Base Rent shall be
reduced in proportion to the reduction in the rentable square footage of the
Premises, and Additional Rent shall be reduced in proportion to the reduction in
Tenant’s Pro-Rata Share of the total Rental Square Footage available at the
Project. Any Condemnation award or payment shall be distributed in the following
order: (a) first, to any ground lessor, mortgagee or beneficiary under a deed of
trust encumbering the Premises, the amount of its interest in the Premises; (b)
second, to Tenant, only the amount of any award specifically designated for loss
of or damage to Tenant’s trade fixtures or removable personal property; and (c)
third, to Landlord, the remainder of such award, whether as compensation for
reduction in the value of the leasehold, the taking of the fee, or otherwise. If
this Lease is not terminated, Landlord shall repair any damage to the Premises
caused by the Condemnation, except that Landlord shall not be obligated to
repair any damage for which Tenant has been reimbursed by the condemning
authority. If the severance damages received by Landlord are not sufficient to
pay for such repair, Landlord shall have the right to either terminate this
Lease or make such repair at Landlord’s expense.

 

 
22 of 47

--------------------------------------------------------------------------------

 

 

Article Nine:     ASSIGNMENT AND SUBLETTING

 

Section 9.01     Landlord’s Consent Required. No portion of the Premises or of
Tenant’s interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord’s prior written consent, except as provided in
Section 9.02 below. Landlord has the right to grant or withhold its consent as
provided in Section 9.05 below. Any attempted transfer without consent shall be
void and shall constitute a non-curable breach of this Lease.

 

Section 9.02     Tenant Affiliate. Tenant may assign this Lease or sublease the
Premises, without Landlord’s consent, to any corporation which controls, is
controlled by or is under common control with Tenant (“Tenant’s Affiliate”). In
such case, any Tenant’s Affiliate shall assume in writing all of Tenant’s
obligations under this Lease prior to the date of such assignment or sublease
and shall provide Landlord a copy of such assumption within five (5) days after
execution.

 

Section 9.03     No Release of Tenant. No transfer permitted by this Article
Nine, whether with or without Landlord’s consent, shall release Tenant or change
Tenant’s primary liability to pay the Rent and to perform all other obligations
of Tenant under this Lease. Landlord’s acceptance of Rent from any other person
is not a waiver of any provision of this Article Nine. Consent to one transfer
is not a consent to any subsequent transfer. If Tenant’s transferee defaults
under this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the transferee. Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant’s transferee, without notifying Tenant
or obtaining its consent. Such action shall not relieve Tenant’s liability under
this Lease.

 

Section 9.04     Offer to Terminate. If Tenant desires to assign the Lease or
sublease the Premises, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer. If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply. If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provision of Section 9.05 with respect to any proposed transfer shall
continue to apply.

 

 
23 of 47

--------------------------------------------------------------------------------

 

 

Section 9.05     Landlord’s Consent. Tenant’s request for consent to any
transfer described in Section 9.01 shall set forth in writing the details of the
proposed transfer, including the name, business and financial condition of the
prospective transferee, financial details of the proposed transfer (e.g., the
term of and the rent and security deposit payable under any proposed assignment
or sublease), and any other information Landlord deems relevant. Landlord will
not unreasonably withhold its consent except that such consent will not be
granted if: (i) in the reasonable judgment of Landlord the transferee lacks the
necessary financial resources, business experience or credit worthiness to
discharge the terms of the Lease; (ii) in the reasonable judgment of Landlord
the transferee is of a character or is engaged in a business or proposes a use
which is not in keeping with the standards of Landlord for the Project; (iii)
the portion of the Premises subject to the transfer is not regular in shape with
appropriate means of entering and exiting, including adherence to any local,
county or other governmental codes, or is not otherwise suitable for the normal
purposes associated with such a transfer; (iv) Tenant is in default under the
Lease or any other lease with Landlord; or (v) if transferee is engaged in a
more hazardous business than Lessee. If Tenant assigns or subleases, the
following shall apply:

 

(i) Tenant shall pay to Landlord as Additional Rent under the Lease the
Landlord’s Share (stated in Section 1.15) of the Profit (defined below) on such
transaction as and when received by Tenant, unless Landlord gives written notice
to Tenant and the assignee or subtenant that Landlord’s Share shall be paid by
the assignee or subtenant to Landlord directly. The “Profit” means (A) all
amounts paid to Tenant for such assignment or sublease, including “key” money,
monthly rent in excess of the monthly rent payable under the Lease, and all fees
and other consideration paid for the assignment or sublease, including fees
under any collateral agreements, less (B) costs and expenses directly incurred
by Tenant in connection with the execution and performance of such assignment or
sublease for real estate broker’s commissions and costs of renovation or
construction of tenant improvements required under such assignment or sublease.
Tenant is entitled to recover such costs and expenses before Tenant is obligated
to pay the Landlord’s Share to Landlord. The Profit in the case of a sublease of
less than all the Premises is the rent allocable to the subleased space as a
percentage on a square footage basis.

 

(ii) Tenant shall provide Landlord a written statement certifying all amounts to
be paid from any assignment or sublease of the Premises within thirty (30) days
after the transaction documentation is signed, and Landlord may inspect Tenant’s
books and records to verify the accuracy of such statement. On written request,
Tenant shall promptly furnish to Landlord copies of all the transaction
documentation, all of which shall be certified by Tenant to be complete, true
and correct. Landlord’s receipt of Landlord’s Share shall not be a consent to
any further assignment or subletting. The breach of Tenant’s obligation under
this Section 9.05(b) shall be a material default of the Lease.

 

Section 9.06     No Merger. No merger shall result from Tenant’s sublease of the
Premises under this Article Nine, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.

 

Article Ten:     DEFAULTS; REMEDIES

 

Section 10.01     Covenants and Conditions. Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a covenant.
Tenant’s right to continue in possession of the Premises is conditioned upon
such performance. Time is of the essence in the performance of all covenants and
conditions.

 

Section 10.02     Defaults. Tenant shall be in material default under this
Lease:

 

(a)     If Tenant abandons the Premises or if Tenant’s vacation of the Premises
results in the cancellation of any insurance described in Section 4.04;

 

(b)     If Tenant fails to pay Rent or any other charge when due and such
failure shall remain uncured for a period of five (5) business days after
written notice thereof from Landlord of such failure; provided, however, Tenant
shall only be entitled to notice and the opportunity to cure twice in any
consecutive twelve (12) month period;

 

(c)     If Tenant fails to perform any of Tenant’s non-monetary obligations
under this Lease for a period of thirty (30) days after written notice from
Landlord; provided that if more than thirty (30) days are required to complete
such performance, Tenant shall not be in default if Tenant commences such
performance within the thirty (30) day period and thereafter diligently pursues
its completion. However, Landlord shall not be required to give such notice if
Tenant’s failure to perform constitutes a non-curable breach of this Lease. The
notice required by this Section is intended to satisfy any and all notice
requirements imposed by law on Landlord and is not in addition to any such
requirement.

 

 
24 of 47

--------------------------------------------------------------------------------

 

 

(d)     (i) if Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within sixty (60) days; (iii) if a trustee or receiver is appointed to
take possession of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease and possession is not restored to Tenant
within sixty (60) days; or (iv) if substantially all of Tenant’s assets located
at the Premises or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
sixty (60) days. If a court of competent jurisdiction determines that any of the
acts described in this subparagraph (d) are not a default under this Lease, and
a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

 

(e)     If any guarantor of the Lease revokes or otherwise terminates, or
purports to revoke or otherwise terminate, any guaranty of all or any portion of
Tenant’s obligations under the Lease. Unless otherwise expressly provided, no
guaranty of the Lease is revocable.

 

Section 10.03     Remedies. On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have:

 

(a)     Terminate Tenant’s right to possession of the Premises by any lawful
means, in which case Tenant shall immediately surrender possession of the
Premises to Landlord. In such event, Landlord shall be entitled to recover from
Tenant all damages incurred by Landlord by reason of Tenant’s default, including
(i) the unpaid Base Rent, Additional Rent and other charges and interest due at
the time of termination; (ii) the amount by which unpaid Base Rent, Additional
Rent and other charges and interest due after termination until the time of the
award exceeds the amount of such rental loss that Tenant proves Landlord could
have reasonably avoided; (iii) the worth at the time of the award of the amount
by which the unpaid Base Rent, Additional Rent and other charges which Tenant
would have paid from the time of the award through the balance of the Lease Term
exceeds the amount of such rental loss that Tenant proves Landlord could have
reasonably avoided; (iv) Abated Rent (see Section 10.04 below); (v) continuing
interest on the amounts set forth in subparagraphs (i), (ii), (iii) and (iv)
above at the rate of eighteen percent (18%) per annum; and (vi) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under the Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, any costs or expenses Landlord incurs in maintaining or
preserving the Premises after such default, the cost of recovering possession of
the Premises, expenses of reletting, including necessary renovation or
alteration of the Premises, Landlord’s reasonable attorneys’ fees incurred in
connection therewith, and any real estate commission paid or payable. As used in
subpart (iii) above, the “worth at the time of the award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award, plus one percent (1%). If Tenant has
abandoned the Premises, Landlord shall have the option of (i) retaking
possession of the Premises and recovering from Tenant the amount specified in
this Paragraph 10.03(a), or (ii) proceeding under Paragraph 10.03(b);

 

(b)     Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due;

 

(c)     Pursue recovery of any damages, including but not limited to rent or any
other charges due and owing to Landlord under this Lease, against any property,
real or personal, subject to a mortgage, pledge, landlord’s lien or other lien
of Landlord provided by statute or provided for under the terms of this Lease in
favor of Landlord against the property of the Tenant; and/or

 

 
25 of 47

--------------------------------------------------------------------------------

 

 

 

(d)     Pursue any other remedy now or hereafteavailable to Landlord under the
laws or judicial decisions of the state in which the Premises is located. No
remedy herein conferred upon Landlord shall be considered exclusive of any other
remedy, but the same shall be considered exclusive of any other remedy, and the
same shall be cumulative and shall be in addition to every other remedy given
hereunder, or now or hereafter existing at law or in equity or by statute,
including, but not limited to, the right to maintain an action to recover all
amounts due hereunder. Landlord may exercise its rights and remedies at any
time, in any order, to any extent, and as often as Landlord deems advisable. No
delay or omission of Landlord to exercise any right or power arising from any
default shall impair any such right or power, or shall be construed to be a
waiver of any such default or an acquiescence therein. No waiver of a default
shall be effective unless it is in writing.

 

Section 10.04      Repayment of “Free” Rent. If this Lease provides for a
postponement of any monthly rental payments, a period of “free” rent, rent on
only a portion of the Premises while Tenant occupies a greater portion of the
Premises, or other rent concession, such postponed rent or “free” rent is called
the “Abated Rent”. Tenant shall be credited with having paid all of the Abated
Rent on the expiration of the Lease Term only if Tenant has fully, faithfully,
and punctually performed all of Tenant’s obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Premises in the physical condition required
by this Lease. Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant’s full, faithful and punctual
performance of its obligations under this Lease. If Tenant defaults and does not
cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession. In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.

 

Section 10.05     No Acceptance of Surrender. No act or conduct of Landlord,
whether consisting of the acceptance of the keys to the Premises, or otherwise,
shall be deemed to be or constitute an acceptance by Landlord of the surrender
of the Premises by Tenant prior to the expiration of the Term hereof, and such
acceptance by Landlord of surrender by Tenant shall only flow from, and must be
evidenced by, written acknowledgement of acceptance of surrender signed by
Landlord.

 

Section 10.06     Automatic Termination. Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, including the resolution of an unlawful
detainer action against Tenant. On such termination, Landlord’s damages for
default shall include all costs and fees, including reasonable attorneys’ fees
that Landlord incurs in connection with the filing, commencement, pursuing
and/or defending of any action in any bankruptcy court or other court with
respect to the Lease; the obtaining of relief from any stay in bankruptcy
restraining any action to evict Tenant; or the pursuing of any action with
respect to Landlord’s right to possession of the Premises. All such damages
suffered (apart from Base Rent, Additional Rent and other charges payable
hereunder) shall constitute pecuniary damages which must be reimbursed to
Landlord prior to assumption of the Lease by Tenant or any successor to Tenant
in any bankruptcy or other proceeding.

 

Section 10.07     Tenant Property; Landlord Liens. Landlord, in addition to any
other rights with respect to such Collateral, shall have any and all rights
afforded to a secured party under the Arizona Uniform Commercial Code (“UCC”).
Landlord is hereby authorized to file and/or record one or more financing
statements as required or permitted under the UCC.

 

 
26 of 47

--------------------------------------------------------------------------------

 

 

Section 10.08     No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the rent or other sum provided to be paid shall
be deemed to be other than on account of the earliest rent or any other sum due
and payable under this Lease, nor shall any endorsement or statement or any
check or any letter accompanying any check or payment as rent or other sum due
and payable be deemed an accord and satisfaction, unless expressly agreed to, in
writing, by Landlord. Landlord may accept any such check or payment without
prejudice to Landlord's right to recover the balance of such rents or pursue any
other remedy provided in this Lease.

 

Article Eleven:     PROTECTION OF LENDERS

 

Section 11.01     Subordination. Other than Tenant’s lender’s security interest,
Landlord shall have the right to subordinate this Lease to any ground lease,
deed of trust or mortgage encumbering the Premises, any advances made on the
security thereof and any renewals, modifications, consolidations, replacements
or extensions thereof, whenever made or recorded. Tenant shall cooperate with
Landlord and any lender which is acquiring a security interest in the Premises.
Tenant shall execute such further documents and assurances as such lender may
require, provided that Tenant’s obligations under this Lease shall not be
increased in any material way (the performance of ministerial acts shall not be
deemed material), and Tenant shall not be deprived of its rights under this
Lease. Tenant’s right to quiet possession of the Premises during the Lease Term
shall not be disturbed if Tenant pays the rent and performs all of Tenant’s
obligations under this Lease and is not otherwise in default. If any ground
lessor, beneficiary or mortgagee elects to have this Lease superior to the lien
of its ground lease, deed of trust or mortgage and gives written notice thereof
to Tenant, this Lease shall be deemed superior to such ground lease, deed of
trust or mortgage whether this Lease is dated prior or subsequent to the date of
said ground lease, deed of trust or mortgage or the date of recording thereof.
Following execution of this Lease, Landlord shall provide Tenant with Landlord’s
lender’s form of Subordination, Non-Disturbance and Attornment Agreement.

 

Section 11.02     Attornment. If Landlord’s interest in the Premises is acquired
by any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser
at a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Premises and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Premises upon the transfer of Landlord’s
interest.

 

Section 11.03     Signing of Documents. Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so. If Tenant fails to do so within ten (10)
days after written request, Tenant hereby makes, constitutes and irrevocably
appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

 

Section 11.04     Estoppel Certificates.

 

(a)     Upon Landlord’s written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement certifying: (i) that none of the terms
or provisions of this Lease have been changed (or if they have been changed,
stating how they have been changed); (ii) that this Lease has not been cancelled
or terminated; (iii) the last date of payment of the Base Rent and other charges
and the time period covered by such payment; (iv) that Landlord is not in
default under this Lease (or, if Landlord is claimed to be in default, stating
why); and (v) such other representations or information with respect to Tenant
or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Premises may require. Tenant shall deliver such
statement to Landlord within ten (10) days after Landlord’s request. Landlord
may give any such statement by Tenant to any prospective purchaser or
encumbrancer of the Premises. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.

 

 
27 of 47

--------------------------------------------------------------------------------

 

 

(b)     If Tenant does not deliver such statement to Landlord within such ten
(10) day period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been cancelled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month’s Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease. In such event, Tenant shall be estopped from denying
the truth of such facts.

 

Section 11.05     Tenant’s Financial Condition. Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Premises.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease.

 

Article Twelve:     LEGAL COSTS

 

Section 12.01     Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Nondefaulting Party”) upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the court in such action shall award to the party in
whose favor a judgment is entered, a reasonable sum as attorneys’ fees and
costs. The losing party in such action shall pay such attorneys’ fees and costs.
Tenant shall also indemnify Landlord against and hold Landlord harmless from all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Premises by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person; (c) otherwise arising out of or resulting from
any act or transaction of Tenant or such other person; or (d) necessary to
protect Landlord’s interest under this Lease in a bankruptcy proceeding, or
other proceeding under Title 11 of the United States Code, as amended. Tenant
shall defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or at Landlord’s election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord incurs in any such
claim or action.

 

Section 12.02     Landlord’s Consent. Tenant shall pay Landlord’s reasonable
attorneys’ fees incurred in connection with Tenant’s request for Landlord’s
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord’s consent.

 

Article Thirteen:     MISCELLANEOUS PROVISIONS

 

Section 13.01     Non-Discrimination. Tenant promises, and it is a condition to
the continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Premises or any portion thereof.

 

 
28 of 47

--------------------------------------------------------------------------------

 

 

Section 13.02     Landlord’s Liability; Certain Duties.

 

(a)     As used in this Lease, the term “Landlord” means only the current owner
or owners of the fee title to the Premises or Project or the leasehold estate
under a ground lease of the Premises or Project at the time in question. Each
Landlord is obligated to perform the obligations of Landlord under this Lease
only during the time such Landlord owns such interest or title. Any Landlord who
transfers its title or interest is relieved of all liability with respect to the
obligations of Landlord under this Lease to be performed on or after the date of
transfer. However, each Landlord shall deliver to its transferee all funds that
Tenant previously paid if such funds have not yet been applied under the terms
of this Lease.

 

(b)     Tenant shall give written notice of any failure by Landlord to perform
any of its obligations under this Lease to Landlord and to any ground lessor,
mortgagee or beneficiary under any deed of trust encumbering the Premises whose
name and address have been furnished to Tenant in writing. Landlord shall not be
in default under this Lease unless Landlord (or such ground lessor, mortgagee or
beneficiary) fails to cure such non-performance within thirty (30) days after
receipt of Tenant’s notice. However, if such non-performance reasonably requires
more than thirty (30) days to cure, Landlord shall not be in default if such
cure is commenced within such thirty (30) day period and thereafter diligently
pursued to completion.

 

(c)     Notwithstanding any term or provision herein to the contrary, the
liability of Landlord for the performance of its duties and obligations under
this Lease is limited to Landlord’s interest in the Premises and the Project,
and neither the Landlord nor its partners, shareholders, officers or other
principals shall have any personal liability under this Lease.

 

Section 13.03     Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.

 

Section 13.04     Interpretation. The captions of the Articles or Sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Premises with Tenant’s expressed or
implied permission. This Lease is the result of negotiations between Landlord
and Tenant, and therefore the language contained in this Lease shall be
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

 

Section 13.05     Incorporation of Prior Agreements; Modifications. This Lease
is the only agreement between the parties pertaining to the lease of the
Premises and no other agreements are effective. All amendments to this Lease
shall be in writing and signed by all parties. Any other attempted amendment
shall be void. All prior and contemporaneous agreements, representations and
understandings of the parties, oral or written, pertaining to the subject matter
hereof, are hereby superseded and merged herein.

 

Section 13.06     Notices. All notices required or permitted under this Lease or
otherwise given between Landlord and Tenant shall be in writing and shall be
personally delivered or sent by certified mail, return receipt requested,
postage prepaid or nationally recognized overnight delivery service. Notices to
Tenant shall be delivered to the address specified in Section 1.03 above except
that upon tenants taking possession of the Premises, the Premises shall be
Tenant’s address for notice purposes. Notices to Landlord shall be delivered to
the address specified in Section 1.02 above, with a copy to Landlord’s counsel,
Dean J. Formanek, at Warner Angle Hallam Jackson & Formanek PLC, 2555 East
Camelback Road, Suite 800, Phoenix, Arizona, 85016. All notices shall be
effective upon delivery. Except as provided above for notice to Tenant at the
Premises, either party may change its notice address upon written notice to the
other party.

 

 
29 of 47

--------------------------------------------------------------------------------

 

 

Section 13.07     Waivers. All waivers must be in writing and signed by the
waiving party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

 

Section 13.08     No Recordation. Tenant shall not record this Lease without
prior written consent from Landlord. However, either Landlord or Tenant may
require that a “Short Form” memorandum of this Lease executed by both parties be
recorded. The party requiring such recording shall pay all transfer taxes and
recording fees.

 

Section 13.09     Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant’s successor unless the
rights or interests of Tenant’s successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Premises is located
shall govern this Lease.

 

Section 13.10     Corporate Authority; Partnership Authority. If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation. Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant’s Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord. If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

 

Section 13.11     Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.

 

Section 13.12     Force Majeure. Subject to Section 7.02, if Landlord cannot
perform any of its obligations due to events beyond Landlord’s control, the time
provided for performing such obligations shall be extended by a period of time
equal to the duration of such events. Events beyond Landlord’s control include,
but are not limited to, acts of God, war, civil commotion, labor disputes,
strikes, fire, flood or other casualty, shortages of labor or material,
government regulation or restriction and weather conditions.

 

Section 13.13     Execution of Lease. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord’s delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties. A fully-executed
facsimile copy of this Agreement shall be treated as an original.

 

 
30 of 47

--------------------------------------------------------------------------------

 

 

Section 13.14     Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.

 

Section 13.15     Time is of the Essence. Time is of the essence for all
provisions of this Lease.

 

Section 13.16     No Third Party Rights/Partnership. Except as expressly
provided herein, no term or provision of this Lease is intended to or shall be
for the benefit of any person not a party hereto, and no such other person shall
have any right or cause or action hereunder. Nothing contained in this Lease
shall create any partnership, joint venture, or other arrangement between
Landlord and Tenant.

 

Article Fourteen:     BROKERS

 

Section 14.01     Broker’s Fee. When this Lease is signed by and delivered to
both Landlord and Tenant, Landlord shall pay a real estate commission to
Landlord’s Broker (if any) named in Section 1.08 above, in accordance with the
separate agreement between Landlord and such Broker for services rendered to
Landlord by Landlord’s Broker in this transaction. If a Tenant’s Broker is named
in Section 1.08 above, Landlord’s Broker shall pay an appropriate portion of its
commission to Tenant’s Broker if so provided in any agreement between Landlord’s
Broker and Tenant’s Broker. Nothing contained in this Lease shall impose any
obligation on Landlord to pay a commission or fee to any party other than
Landlord’s Broker. Nothing contained in this Lease shall impose any obligation
on Tenant to pay a commission or fee to any party except any broker, other than
Tenant’s Broker, who claims a commission or fee through Tenant or Tenant’s
Broker.

 

Section 14.02     Protection of Broker. If Landlord sells the Premises, or
assigns Landlord’s interest in this Lease, the buyer or assignee shall, by
accepting such conveyance of the Premises or assignment of the Lease, be
conclusively deemed to have agreed to make any commission payments to Landlord’s
Broker if required of Landlord under this Article Fourteen, to the extent same
has not been previously paid. If Landlord’s Broker shall bring a legal action to
enforce or declare rights under this provision, the prevailing party in such
action shall be entitled to reasonable attorneys’ fees to be paid by the losing
party. Such attorneys’ fees shall be fixed by the court in such action.

 

Section 14.03     Agency Disclosure; No Other Brokers. Landlord and Tenant each
warrant that they have dealt with no other real estate broker(s) in connection
with this transaction except those set forth in Section 1.08. Landlord and
Tenant each indemnify the other against any claims arising or occurring by
reason of a breach of the foregoing warranty by such party. Landlord discloses
that David Allred, a principal of Landlord, is a licensed real estate broker in
the state of Arizona.

 

Article Fifteen:     COMPLIANCE

 

The parties hereto agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,
including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.

 

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW.

 

[signature page follows]

 



 
31 of 47

--------------------------------------------------------------------------------

 



 

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

 



 

“LANDLORD”

 

CAZ 1 LLC, an Arizona limited liability company

 

By: Douglas Allred Company, a California corporation

Its: Manager

 

 

 

By: /s/ David Allred__________________

Name: David Allred

Its: EVP

     

“TENANT”

 

INSYS THERAPEUTICS, INC., a Delaware corporation 

 

 

By:      /s/Darryl S. Baker

Name: Darryl S. Baker

Its:       CFO

   



 

IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE IN EVALUATING THE CONDITION OF THE PROPERTY, INCLUDING THE
POSSIBLE PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND STORAGE
TANKS.

 



 
32 of 47

--------------------------------------------------------------------------------

 



 

EXHIBIT A-1

 

Premises

[ex10-1img001.jpg]

 

 

 

 



 
33 of 47

--------------------------------------------------------------------------------

 



 

EXHIBIT A-2

 

Building

 



[ex10-1img002.jpg]

 

 

 
34 of 47

--------------------------------------------------------------------------------

 

 

EXHIBIT A-3

 

Project

 

[ex10-1img003.jpg]

 

 

 

 

 
35 of 47

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

WORK LETTER AGREEMENT

 

The undersigned Landlord and Tenant are executing concurrently with this Work
Letter Agreement, a written Office Lease (the “Lease”) covering those certain
premises more particularly described in Section 1.04 of the Lease, (hereinafter
referred to as “Premises”), commonly known as Allred Park Place located at 1333
South Spectrum Boulevard, Chandler, AZ 85286, Suite 100, Building 2. Capitalized
terms used but not otherwise defined in this Work Letter Agreement shall have
the meanings ascribed to them in the Lease.

 

1.     Representatives. Landlord appoints Landlord’s Representative to act for
Landlord in all matters covered by this Work Letter. Tenant appoints Tenant’s
Representative to act for Tenant in all matters covered by this Work Letter. All
inquiries, requests, instructions, authorizations and other communications with
respect to the matters covered by this Work Letter will be made to Landlord’s
Representative or Tenant’s Representative, as the case may be. Tenant will not
make any inquiries of or requests to, and will not give any instructions or
authorizations to, any other employee or agent of Landlord, including Landlord’s
architect, engineers and contractors or any of their agents or employees, with
regard to matters covered by this Work Letter. Either party may change its
Representative under this Work Letter at any time with three (3) days prior
written notice to the other party.

 



Tenant’s Representative:

Maury Rice
444 South Ellis Street
Chandler, AZ 85224
Phone: (602) 910-2617
Fax: (602) 910-2627



 



Landlord’s Representative:

Ms. Cathy Exeter

11452 El Camino Real, Suite 200

San Diego, California 92130

Phone: (858) 793-0202

Fax: (858) 793-5363







 



 

2.     Tenant’s Plans And Specifications

 

a.     Tenant agrees, at its sole cost and expense, through Balmer Architectural
Group, Inc. (“Space Planner”) to furnish a space plan and specifications,
including the space layout and improvement plan for the Premises (“Tenant’s
Space Plan”) required for the performance of the work to construct the
improvements to the building desired by Tenant (hereinafter referred to as the
“Tenant Improvements”). Tenant’s Space Plan shall include but not be limited to
partition layout, reflected ceiling plans, electrical outlets, electrical
switches and locations of each thereof. Tenant and Landlord agree to utilize
Willmeng Construction, Inc. (“Contractor”) as the Contractor for construction of
the Tenant Improvements.

 

b.     The Space Planner shall be responsible for providing to Tenant, with a
copy to Landlord, a complete set of construction drawings and documents,
including Tenant’s Space Plan, which are permit ready and have completed plan
check by the government agency having jurisdiction, for construction of the
Tenant Improvements, the quantity and description of materials, equipment and
other items required for bidding by the Contractor. The Space Planner shall be
responsible for coordination of the architectural, mechanical, electrical and
plumbing drawings. Landlord, Tenant and Contractor shall cooperate to the best
of their ability to provide all information required for such coordination.

 

 
36 of 47

--------------------------------------------------------------------------------

 

 

c.     Tenant shall be responsible to pay the Space Planner’s fees for the
Tenant’s Space Plan, which Landlord will reimburse Tenant by charging said
reimbursement against the Tenant Allowance provided under this Agreement;
however, all interior design or decorating services, such as selection of wall
paint colors and/or wall coverings, fixtures, carpeting, and any or all other
decorator or interior design services and extraordinary work required by Tenant
of the Space Planner shall be paid by the Tenant at the time and to the extent
the Space Planner has provided such services for the Tenant’s Space Plan, and
such services shall not be reimbursed by Landlord to Tenant and Landlord shall
have no liability therefor.

 

d.     All plans and specifications referred to hereinabove in Sections a, b and
c are subject to the Landlord’s approval in its sole discretion, which the
Landlord agrees will not be unreasonably withheld.

 

3.     Landlord’s Approval. Landlord may withhold its approval of any
improvements and any Tenant Space Plan, Tenant Working Drawings, Tenant Extra
Work or Change Orders which require work which:

 

a.     adversely affects the structural integrity of the Building, or any part
of the heating, ventilating, air conditioning, plumbing, mechanical, electrical,
communication or other systems of the Building;

 

b.     is not approved by the holder of any mortgage or deed of trust
encumbering the Building at the time the work is proposed;

 

c.     would not be approved by a prudent owner of property similar to the
Building;

 

d.     violates any agreement which affects the Building or binds Landlord;

 

e.     Landlord reasonably believes will increase the projected cost of
operation or maintenance of any of the systems of the Building;

 

f.     Landlord reasonably believes will reduce the rental value of the Premises
or the sale value of the Building at the end of the Term;

 

g.     does not conform fully to the Tenant Space Plan;

 

h.     does not conform to applicable building codes or is not approved by any
governmental authority with jurisdiction over the Premises; or

 

i.     is not consistent with or is inferior to the Building Standard Tenant
Improvements.

 

4.     Schedule of Tenant Improvement Activities

 

a.     On or before five (5) days after the execution of the Lease (“Submission
Date”), Tenant shall cooperate with and submit to Space Planner the information
(the “Tenant Information”) necessary for the Space Planner to prepare the
Tenant’s Space Plan for the Premises. Tenant’s Space Plan shall be completed and
submitted to Tenant and Landlord within thirty (30) days after the execution of
the Lease. Within five (5) days after receipt of the proposed Tenant Space Plan,
Tenant shall give Landlord written notice whether or not Tenant approves the
proposed Tenant Space Plan, and if objected to, Tenant shall specify Tenant’s
particular objections thereto. Tenant will not unreasonably withhold Tenant’s
Approval. If Tenant fails to timely submit the Tenant Information to the Space
Planner, if the Space Plan is not timely completed and submitted to Tenant and
Landlord, or if Tenant fails to timely give Landlord that notice by that fifth
day, then in addition to any other rights which it may have on account of that
failure, Landlord may consider each day following that fifth day until its
receipt of Tenant’s notice to be a day of Tenant Delay, as defined in Section 7
below. If Tenant’s notice reasonably objects to the proposed Tenant Space Plan,
the notice will set forth how the proposed Tenant Space Plan must be changed in
order to overcome Tenant’s objections, and the Space Planner will submit a
revised Tenant Space Plan to Tenant and Landlord within ten (10) days after
receipt of the Tenant Objections.

 

 
37 of 47

--------------------------------------------------------------------------------

 

 

The revised Tenant Space Plan, and any revisions to it, will be treated as
though it was the first proposed Tenant Space Plan prepared pursuant to this
subparagraph (a). If the proposed Tenant Space Plan, or any revision to it, is
not inconsistent with the Tenant Information, then each day following Landlord’s
receipt of Tenant’s objections until Landlord’s receipt of Tenant’s approval of
a Tenant Space Plan will be a day of Tenant Delay.

 

b.     After approval of the Tenant Space Plan, Landlord will promptly prepare a
preliminary estimate of the cost of Tenant’s Improvements as set forth in the
Tenant Space Plan (the “Tenant’s Estimated Construction Cost”). If the Tenant’s
Estimated Construction Cost is more than the Tenant Allowance, Landlord will so
notify Tenant in writing and Tenant will either:

 

(i)     agree in writing to pay the amount by which the Tenant’s Estimated
Construction Cost exceeds the Tenant Allowance as though that amount were Tenant
Extra Work, subject to Section 5, or

 

(ii)     revise the Tenant Space Plan in order to assure that the Tenant’s
Estimated Construction Cost is either (A) no more than the Tenant Allowance, or
(B) in excess of the Tenant Allowance by an amount which Tenant agrees to pay
pursuant to clause (i) immediately above.

 

Each day in excess of three (3) days following Tenant’s receipt of the Tenant’s
Estimated Construction Cost until the fulfillment of Tenant’s obligations in
either clause (i) or clause (ii) immediately above will be a day of Tenant’s
Delay as defined in Section 7 below. Upon Tenant’s fulfillment of its obligation
in either clause (i) or clause (ii) immediately above, the Tenant’s Estimated
Construction Cost will be deemed approved. If the Tenant’s Estimated
Construction Cost is less than the Tenant Allowance, the Tenant’s Estimated
Construction Cost will be deemed approved without notice to Tenant.

 

c.     After approval of the Tenant’s Estimated Construction Cost, Space Planner
will prepare and deliver to Tenant, Landlord and Contractor working drawings for
the Premises (“Tenant Working Drawings”). Landlord shall cause Contractor to
prepare from the documents a cost proposal (the “Tenant Cost Proposal”) for
construction of Tenant’s Improvements in accordance with the Tenant Working
Drawings, and a Construction Schedule which will set forth estimated time frames
for completion of construction. If the Tenant Cost Proposal is less than the sum
of the Tenant Allowance and any Amount in excess of the Tenant Allowance which
Tenant has agreed to pay pursuant to Section 4b, Landlord will take steps
necessary to complete construction of the improvements to the Premises. If the
Tenant Cost Proposal is more than the Tenant Allowance, plus any amount which
Tenant has agreed to pay pursuant to clause (i) of Section 4b immediately above
(the “Maximum Approved Cost”), Landlord will so notify Tenant in writing and
Tenant shall either:

 

(i)     agree in writing to pay the amount by which the Tenant Cost Proposal
exceeds the Maximum Approved Cost as if that additional amount were Tenant Extra
Work, subject to Section 5, or

 

(ii)     revise the Tenant Working Drawings in order to assure that the Tenant
Cost Proposal is no more than the Maximum Approved Cost.

 

 
38 of 47

--------------------------------------------------------------------------------

 

 

Each day in excess of three (3) days following Tenant’s receipt of the Tenant’s
Cost Proposal until the fulfillment of Tenant’s obligations in either clause (i)
or clause (ii) immediately above shall be a day of Tenant Delay. Upon Tenant’s
fulfillment of its obligations in either clause (i) or clause (ii) above,
Landlord will take steps necessary to complete construction of the improvements
to the Premises.

 

d.     All work shall be performed by the Contractor and/or contractors approved
by Landlord. Following approval of the Tenant Working Drawings and the Tenant
Cost Proposal, Tenant will cause Space Planner to make application to the
appropriate governmental authorities for necessary approvals and building
permits. Upon receipt of the necessary approvals and permits and subject to
receipt of the payment required under Section 5, the Contractor will begin
construction. The Contractor may substitute materials of comparable or better
quality if the materials specified in Tenant’s Working Drawings are unavailable
or not available within the time required for timely completion.

 

5.     Payment For Tenant Extra Work. Tenant shall pay to Landlord, in advance,
the total amount payable by Tenant for Tenant Extra Work before the time
Contractor starts work within the Premises. Each day of delay by Tenant in
paying the amount necessary for Tenant Extra Work will be a day of Tenant Delay.

 

6.     Change Orders. Tenant may authorize changes in the work during
construction only by written instructions to Landlord’s Representative on a form
approved by Landlord. All such changes will be subject to Landlord prior written
approval in accordance with Section 3. Landlord may disapprove any change which
would materially delay the scheduled completion of work. Prior to commencing any
change, the Landlord will prepare and deliver to Tenant, for Tenant’s approval,
a change order (the “Change Order”) setting forth the total cost of such change,
which will include associated architectural, engineering and construction
contractor’s fees, and the cost of Landlord’s overhead at the rate of twelve
percent (12%) of the amount of the Change Order. If Tenant fails to approve and
pay for such Change Order within five (5) days after delivery by Landlord,
Tenant will be deemed to have withdrawn the proposed change and Landlord will
not proceed to perform the change. Upon Landlord’s receipt of Tenant’s approval
and payment, the Contractor will proceed to perform the change.

 

7.     Tenant Delay. It is agreed that Tenant’s obligation for the payment of
rental under the Lease shall not commence until Landlord has substantially
completed the work to be performed by Landlord hereunder; provided, however,
that if Landlord shall be delayed in substantially completing said work as a
result of delays caused by Tenant (“Tenant Delay”), then Tenant shall pay to
Landlord an amount equal to one-thirtieth (1/30) of the Base Monthly Rent and
Additional Rent for each day of Tenant Delay which amount Tenant agrees is
reasonable compensation under the circumstances. In addition, if the Tenant’s
Delay exceeds a total of fifteen (15) days, Landlord may, at its option,
terminate this Lease and/or pursue all remedies for Tenant’s default specified
in the Lease.

 

8.     Construction Of The Premises.

 

a.     Landlord shall cause Contractor to construct the Tenant Improvements
within the Premises under a contract with the Landlord. All subcontractors
awarded shall be at market rates which Tenant shall have the right to review.
Tenant may, at its discretion, obtain bids and complete the work at its
direction for nonstandard items limited to millwork, wall covering and carpet.
Tenant shall notify Landlord immediately after execution of the Lease of its
desire to assume responsibility for those items. Any delay relating to work
performed by Tenant shall be deemed Tenant’s delay.

 

b.     Landlord shall have the right to approve Tenant’s choice of the
contractor to perform any of the nonstandard items listed in subparagraph (a)
immediately above in Landlord’s sole discretion, not to be unreasonable
withheld. Any contractor employed by Tenant shall be commercially licensed,
bonded and insured, with copies of all documentation evidencing such matters
delivered to Landlord prior to the contractor beginning any work at or upon the
Premises.

 

 
39 of 47

--------------------------------------------------------------------------------

 

 

9.     Tenant’s Punch List

 

a.     When the Landlord’s Contractor believes the Tenant Improvements are
substantially completed, and prior to Landlord’s delivery of the Premises to
Tenant, Landlord shall give Tenant one (1) days prior written notification for
Tenant to inspect the Tenant Improvements. Tenant’s representative shall
completely examine the Premises and complete with Landlord’s representative a
list of all visible items to be completed by Contractor to finish the work. Such
list shall be formalized by Landlord and signed by both Landlord and Tenant. The
Tenant Improvements shall be deemed “substantially completed” when the Premises,
as improved, can be legally occupied by Tenant without material interference
with Tenant’s business, with only minor “punch list” items remaining to be
completed. Landlord’s good faith and reasonable determination of substantial
completion shall be conclusive. Further, issuance of a certificate of occupancy
or equivalent by the appropriate governmental entity shall be deemed substantial
completion.

 

b.     Landlord shall diligently proceed to have all items noted on the list
completed as soon as possible. Any work damaged during Tenant’s move in or
occupancy shall be repaired or replaced at Tenant’s sole cost and expense.

 

10.     Tenant Improvements At Landlord’s Cost And Expense. Landlord agrees to
provide Tenant an allowance not to exceed Fifty Dollars ($50.00) per rentable
square foot for the 34,945 rentable square feet of the Premises for a total not
to exceed One Million Seven Hundred Forty Seven Thousand Two Hundred Fifty
Dollars ($1,747,250.00) to complete its Tenant Improvements in the Premises
(“Tenant Allowance”). Such allowance shall include any and all city permits,
space planning (in the amount limited herein), engineering and construction
costs (including the fee of Landlord’s contractor) and construction management
fees. The Tenant Allowance shall be used only to plan and construct improvements
which are real property fixtures that will remain with the Premises, and may not
be used to purchase or construct trade fixtures, furniture, or other personal
property. All costs and expenses in excess of such amount shall be the sole
responsibility of the Tenant including any and all change order expenses by
Tenant.

 

11.     Building Standards. Tenant shall utilize the Landlord’s Building
Standard Tenant Improvement items (the “Building Standard”) in order to assure
the consistent quality and appearance of the Building.

 

12.     Shell Construction.      Landlord shall only provide as part of the
initial construction of the Building the following items: (i) outside walls,
columns and unfinished concrete floors, broom clean; (ii) Building Standard
power supplied to the Building core, per building specifications; and (iii)
water lines to the Building (with Tenant to be responsible for all costs of
hook-up of any and all utilities, water, sewer and other similar services with
the City in which the Premises is located).

 

13.     Responsibility For Design. Tenant will be responsible for the design,
function and maintenance of all improvements which are not Building Standard,
whether or not approved by Landlord or installed by Landlord’s Contractor at
Tenant’s request. Landlord’s preparation of the Tenant Working Drawings and
performance of Landlord’s duties hereunder do not constitute any representation
or warranty and shall not obligated Landlord in any manner as to the adequacy,
sufficiency, efficiency, performance or desirability of the Tenant Improvements
in the Premises.

 

14.     Indemnity. Tenant shall indemnify Landlord against and hold Landlord
harmless from and against any and all costs, claims or liability arising from:
(a) any work performed on or about the Property by or at Tenant’s request, other
than through Landlord’s contractor as part of this Agreement; (b) any breach or
default in the performance of Tenant's obligations under this Work Letter; (c)
any Tenant Delay; or (d) any other acts or omissions of Tenant. Tenant shall
defend Landlord against any such cost, claim or liability at Tenant's expense
with counsel reasonably acceptable to Landlord or, at Landlord's election,
Tenant shall reimburse Landlord for any legal fees or costs incurred by Landlord
in connection with any such claim. As a material part of the consideration to
Landlord, Tenant assumes all risk of damage to property or injury or death to
persons in or about the Property arising from any cause, and Tenant hereby
waives all claims in respect thereof against Landlord. As used in this Section,
the term "Tenant" shall include Tenant or Tenant’s employees, agents,
contractors and invitees, if applicable.

 

 
40 of 47

--------------------------------------------------------------------------------

 

 

15.     Lien Protection. Tenant shall pay when due all claims for labor or
materials furnished or alleged to have been furnished to or for Tenant for use
in completing any work at or upon the Premises, which claims are or may be
secured by any mechanic’s liens against the Premises or any interest therein.
Tenant shall give Landlord not less than ten (10) days prior written notice of
any work done on or in the Premises. If Tenant or Landlord shall contest the
validity of any such lien, claim or demand, the Tenant, shall, at its sole cost
and expense, defend and protect itself, the Premises and Landlord against the
same and shall pay and satisfy any such adverse judgment that may be rendered
thereon before the enforcement thereof against the Landlord or the Premises. If
Landlord shall require, Tenant shall furnish to Landlord a surety bond
satisfactory to Landlord in an amount equal to one and one half times the amount
of such contested lien claim or demand, indemnifying Landlord against liability
for the same, as required by law to hold the Premises free from the effect of
such lien or claim. In addition, Landlord may require Tenant to pay Landlord’s
attorney fees and costs in participating in such action if Landlord shall deem
it is in its best interest to do so.

 

16.     Force Majeure. Subject to Section 7.02, if Landlord cannot perform any
of its obligations due to events beyond Landlord’s control, the time provided
for performing such obligations shall be extended by a period of time equal to
the duration of such events. Events beyond Landlord's control include, but are
not limited to, acts of God, war, civil commotion, labor disputes, strikes,
fire, flood or other casualty, shortages of labor or material, government
regulation or restriction and weather conditions. Acts which are not beyond
Landlord’s control, include, but are not limited to lack of sufficient funds for
any liabilities or obligations, failure to pay for labor or materials, failure
to obtain necessary approvals and/or permits required to complete the project or
any other matter within the Landlord’s reasonable control or ability to resolve.

 

17.     Conflict. In the event of any conflict between the terms of this Work
Letter Agreement and the remainder of the Lease, the terms of this Work Letter
Agreement will control.

 

(Signature pages follow on next page.)

 



 
41 of 47

--------------------------------------------------------------------------------

 



 

 



Signed on December 18, 2013.

“LANDLORD”

 

CAZ 1 LLC, an Arizona limited liability company

 

By: Douglas Allred Company, a California corporation

Its: Manager

 

 

By: /s/ David Allred__________________

Name: David Allred

Its: EVP

   

Signed on December 18, 2013.

“TENANT”

 

INSYS THERAPEUTICS, INC., a Delaware corporation

 

 

By:      /s/ Darryl S. Baker

Name: Darryl S. Baker

Its:       CFO



 

 



 
42 of 47

--------------------------------------------------------------------------------

 



 

EXHIBIT C

 

Project Rules and Regulations

Which Constitute Part of the Lease

 

1.     No sign, placard, picture, advertisement, name or notice of any kind
shall be inscribed, displayed, printed or affixed on or to any part of the
outside or inside of the Project, Building, the Premises or the surrounding area
without the prior written consent of Landlord. If such consent is given by
Landlord, Landlord may regulate the manner of display of the sign, placard,
picture, advertisement, name or notice. Landlord shall have the right to remove
any sign, placard, picture, advertisement, name or notice which has not been
approved by Landlord or is being displayed in a non-approved manner without
notice to and at the expense of tenant. All approved signs or lettering shall be
printed, painted, affixed or inscribed at the expense of tenant by a person
approved by Landlord. Tenant shall not place anything or allow anything to be
placed near any window or any glass door, partition or wall which may appear
unsightly from outside the Premises.

 

2.     The directory for the Building will be provided exclusively for the
display of the name and location of the tenants only, and Landlord reserves the
right to exclude any other names therefrom.

 

3.     The sidewalks, parking areas, halls, passages, exits, entrances,
elevators, and stairways shall not be obstructed by Tenant or used for any
purpose other than for ingress to and egress from the Premises. The halls,
passages, exits, entrances, parking areas, elevators, stairways, toilets,
balconies and roof are not for the use of the general public and Landlord shall
in all cases retain the right to control the same and prevent access thereto by
all persons whose presence in the judgment of Landlord shall be prejudicial to
the character, reputation and interests of the Project or its tenants. No tenant
and no employees or invitees of any tenant shall go upon the roof of the
Building.

 

4.     Tenant shall not alter or replace any lock or install any additional
locks or any bolts on any door of the Premises without the written consent of
Landlord.

 

5.     The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from a violation of this rule shall
be borne by the tenant who, or whose agents, employees, contractors, customers
or invitees, shall have caused the same.

 

6.     Tenant shall not overload the floor of the Premises, shall not mark on,
drive nails, drill or screw into the partitions, woodwork or plaster (except as
may be incidental to the hanging of wall decoration), and shall not in any way
deface the Premises or any part thereof.

 

7.     No freight or equipment of any kind shall be brought into the Project or
Building without the consent of Landlord, and all moving of same in or out of
the Project or Building shall be done at such time and in such manner as
Landlord may designate. Landlord shall have the right to prescribe the weight,
size and position of all safes and other heavy equipment brought into the
Building and also the times and manner of moving the same in and out of the
Building. Safes or other heavy objects shall, if considered necessary by
Landlord, stand on wood strips of such thickness as shall be necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property from any cause and all damage done to the
Building or Project by moving or maintaining any such safe or other property
shall be repaired at the expense of Tenant. There shall not be used in the
Premises or the Building any hand trucks except those equipped with rubber tires
and side guards.

 

 
43 of 47

--------------------------------------------------------------------------------

 

 

8.     Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed by
Landlord. Except with the written consent of Landlord, no person or persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose of cleaning the same. Tenant shall not cause any unnecessary
labor by reason of Tenant's carelessness or indifference in the preservation of
good order and cleanliness. Landlord shall in no way be responsible to Tenant
for any loss of property on the Premises, however occurring, or for any damage
done to the effects of any Tenant, by or as a result of the acts of the janitor,
any other employee or contractor of Landlord, or any other person. Janitor
service shall only include ordinary dusting and cleaning by the janitor assigned
to such work and shall not include cleaning of carpet or rugs (except normal
vacuum sweeping), cleaning of draperies or moving of furniture and other special
services. Janitor service will not be furnished on nights when rooms are
occupied after 9:30 p.m. Window cleaning shall be done only by Landlord at
intervals it deems appropriate.

 

9.     Tenant shall not use, keep or permit to be used or kept any food or
noxious gas substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to the Landlord or other
occupants of the Building or Project by reason of noise, odors and/or
vibrations, or interfere in any way with other Tenants or those conducting
business in the Building or Project. Tenant shall not make or permit to be made
any disturbing noises or disturb or interfere with occupants of the Project or
neighboring property, or with those having business with such occupants, by the
use of any musical instrument, radio, phonograph, unusual noise, or in any other
way. No Tenant shall throw anything out of doors or down the passageways. No
cooking shall be done or permitted by Tenant in the Premises.

 

10.     The Premises shall not be used for the manufacturing or for the storage
of merchandise except as such storage may be incidental to the use of the
Premises for general office purposes. No Tenant shall occupy or permit any
portion of its Premises to be occupied for the manufacture or sale of liquor,
narcotics or tobacco in any form, or as a medical office, or as a barber shop or
manicure shop except with prior written consent of Landlord. The Premises shall
not be used for lodging or sleeping or for illegal purposes.

 

11.     Tenant shall not use any method of heating or air conditioning other
than that supplied by Landlord.

 

12.     Landlord will direct electricians as to where and how telephone wires
are to be introduced. No boring or cutting for or stringing of wires will be
allowed without the consent of Landlord. The location of the telephones and
other office equipment affixed to the Premises shall be subject to the approval
of Landlord, but the installation of same shall be at the expense of Tenant.

 

13.     All keys to the Building, offices, rooms and toilet rooms shall be
obtained from Landlord and Tenant shall not duplicate such keys. Tenant, upon
termination of the tenancy, shall deliver to Landlord the keys to the Building,
offices, rooms and toilet rooms which shall have been furnished and shall pay
Landlord the cost of replacing any lost key or of changing the lock or locks
which can be opened by such lost key if Landlord deems it necessary to make such
change.

 

14.     Tenant shall not lay linoleum, tile, carpet or other similar floor
coverings so that the same are affixed to the floor of the premises in any
manner except as approved by Landlord. The expense of repairing any damage
resulting from a violation of this rule or removal of any floor covering shall
be borne by Tenant.

 

 
44 of 47

--------------------------------------------------------------------------------

 

 

15.     Building Hours of Operation shall be Monday through Friday, 6:00 a.m.
until 7:00 p.m. excluding legal holidays. During all other hours, access to the
Project, the Building or to the halls, corridors or stairways in the Project,
the Building, or to the Premises, may be refused unless the person seeking
access is known to any person or employee of the Project in charge and has a
pass or is properly identified. Landlord shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Project of
any person. In case of invasion, mob, riot, public excitement or other
commotion, Landlord reserves the right to prevent access to the Project during
the continuance of the same, by closing the doors or otherwise, for the safety
of all Tenants and protection of the Project and property located therein.
Landlord reserves the right to close and keep locked all entrance and exit doors
of the Project during all hours on Saturdays, Sundays and legal holidays, and on
weekdays between the hours of 7:00 p.m. and 6:00 a.m., and during such further
hours as Landlord may deem reasonably advisable for the adequate protection of
the Project and the property of the Tenants thereof. Anything to the foregoing
notwithstanding, Landlord shall have no duty to provide security protection for
the Project at any time or to monitor access thereto.

 

16.     Tenant shall see that the doors of the Premises are closed and securely
locked before leaving the Building and that all water faucets, water apparatus
and electrical items are shut off before Tenant or Tenant's employees leave the
Building. Tenant shall be responsible for any damage to the Building, the
Project or to other Tenants caused by a failure to comply with this rule.

 

17.     Landlord reserves the right to exclude or expel from the Project any
person who, in the judgement of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the Rules and Regulations of the Project.

 

18.     Employees of Landlord shall not be requested to perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord.

 

19.     Tenant agrees that it shall comply with all fire regulations that may be
issued from time to time by Landlord, and Tenant shall also provide Landlord
with the name of a designated responsible employee to represent Tenant in all
matters pertaining to fire regulations.

 

20.     Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Project when, in Landlord's judgment,
it is necessary, desirable or proper in the best interest of the Project or its
Tenants.

 

21.     Tenant shall not disturb, solicit or canvass an occupant of the Project
and shall cooperate to prevent the same.

 

22.     Without the written consent of Landlord, Tenant shall not use the name
of the Project in connection with or in promoting or advertising the business of
Tenant, except as Tenant's address.

 

23.     All interior window coverings must be approved by Landlord and Tenant
may not install any awnings or other exterior window shades or coverings.

 

24.     Tenant shall not park in driveways or loading areas or in reserved
parking spaces of other Tenants. Landlord or its agents shall have the right to
cause to be removed any car of Tenant, its employees, agents, contractors,
customers or invitees, that may be parked in unauthorized areas, and Tenant
agrees to save and hold harmless Landlord, its agents and employees from any and
all claims, losses, damages and demands asserted or arising in respect to or in
connection with the removal of any such vehicle and for all expenses incurred by
Landlord in connection with such removal. Tenant will from time to time, upon
request of Landlord, supply Landlord with a list of license plate numbers for
vehicles owned or operated by its employees and agents.

 

 
45 of 47

--------------------------------------------------------------------------------

 

 

25.     Tenant understands that the buildings which make up the Premises are
"Non-Smoking". Any smoking to be done shall be done outside the building
Premises at designated smoking areas, and smoking material shall be disposed of
in the appropriate containers provided.

 

26.     By executing a copy of these Rules and Regulations, Tenant acknowledges
and agrees that it has read and understands these Rules and Regulations and will
fully comply with all of the terms and provisions contained herein.

 



“TENANT”

 

INSYS THERAPEUTICS, INC., a Delaware corporation

 

 

By:      /s/ Darryl S. Baker

Name: Darryl S. Baker

Its:       CFO



 



 
46 of 47

--------------------------------------------------------------------------------

 



 

EXHIBIT D

 

 

The undersigned Landlord and Tenant have executed that certain Office Lease (the
“Lease”) covering those certain premises more particularly described in Section
1.04 of the Lease, (hereinafter referred to as “Premises”), commonly known as
Allred Park Place located at 1333 South Spectrum Boulevard, Chandler, AZ 85286,
Suite 100, Building 2. Capitalized terms used but not otherwise defined in this
Commencement Notice shall have the meanings ascribed to them in the Lease.

 

Pursuant to Section 1.05 of the Lease, Landlord and Tenant hereby agree and
confirm the following dates and information as follows:

 

1.            The Commencement Date is __________________.

 

2.            The Expiration Date is ____________________.

 

 

 

The provisions of this Commencement Notice, do not and are not intended to void
or modify any other provision(s) other than those specifically addressed and
agreed to herein, and any construction to the contrary is expressly denied and
negated.

 

 

 



Signed on _______________, 20__.

“LANDLORD”

 

CAZ 1 LLC, an Arizona limited liability company

 

By: Douglas Allred Company, a California corporation

Its: Manager

 

 

By: ______________________________

Name: ____________________________

Its: ______________________________

 

 

Signed on _______________, 20__.

“TENANT”

 

INSYS THERAPEUTICS, INC., a Delaware corporation

 

 

By:  _____________________________

Name: ___________________________

Its:  _____________________________

   



 

 

47 of 47

 